 CHARIOT MARINE FABRICATORS 339Chariot Marine Fabricators & Industrial Corp. and Mariah Boats, Inc., Single Employer and/or Al-ter Egos and Southern Illinois Laborers District Council affiliated with Laborers™ International Union of North America, AFLŒCIO  Mariah Boats, Inc. and Steve Danner and Southern Illinois Laborers District Council affiliated with Laborers™ International Union of North Amer-ica, AFLŒCIO.  Cases 14ŒCAŒ24551, 14ŒCAŒ24728Œ4, and 14ŒCAŒ24965 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On April 23, 1999, Administrative Law Judge C. Richard Miserendino issued the attached decision.  The Respondent filed exceptions and a supporting brief and the General Council filed cross-exceptions and a support-ing brief.  Thereafter, the Respondent and the General Counsel each filed answering briefs and reply briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt his recommended Order as modifed.3                                                                                                                                                        1 The Respondent filed a motion to strike certain of the General Counsel™s cross-exceptions on the ground that they fail to comply with Sec. 102.46(b) of the Board™s Rules and Regulations in that they do not identify the part of the judge™s decision to which objection is made and do not designate page citations to the record.  We find that the General Counsel™s cross-exceptions sufficiently identify the portions of the judge™s decision the General Counsel claims are erroneous.  See, e.g., Fiber Industries, 267 NLRB 840 fn. 2 (1984); Giddings & Lewis, Inc., 240 NLRB 441 fn. 2 (1979).  Accordingly, we deny the Respondent™s motion to strike the cross-exceptions.  The General Counsel moved to strike the declaration of one of the Respondent™s attorneys and a proposed settlement agreement, docu-ments which the Respondent submitted to the Board as attachments to its exceptions.  We find merit in the General Counsel™s motion and strike these documents.  As to the declaration, which contains the attor-ney™s recollections of pretrial telephone conversations between the parties and the judge and between the attorney and the investigating Board agent, the Respondent failed to introduce this document into evidence at the hearing and thus it never became a part of the record.  See Lear Siegler, Inc., 295 NLRB 857, 862 fn. 34 (1989).  As to the settlement agreement, which the Region proposed to the parties prior to the issuance of the complaint in this case, it is well-settled that offers of settlement are generally not admissible.  See Fed.R.Evid. 408.  More-over, the settlement agreement was never offered into evidence and never became part of the record. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  The judge found that Chariot Marine and Mariah Boats are not alter egos.  We decline to pass on this issue as it is immaterial to the resolu-tion of this case. The judge dismissed the complaint allegation that the Respondent violated Sec. 8(a)(1) by photographing Chariot employees at the April 30, 1997 union meeting held at the Chariot facility.  No exceptions were filed to the judge™s dismissal of this allegation. In adopting the judge™s finding that the credible evidence supports a reasonable inference that the Respondent™s closing of its Chariot Ma-rine facility was motivated by contemporaneous union activity at its Mariah facility, we note that IBEW Local 702 handbilled at the Mariah facility at the end of April 1997, not on April 18, 1997, as stated by the judge. The Respondent contends that about April 26, 1997, Jimmy Fulks, a co-owner of Chariot Marine as well as an owner of Mariah Boats, and Paul Schoen, a co-owner of Chariot Marine as well as a corporate di-rector of Mariah Boats and its corporate counsel and agent, decided to close the Chariot facility on May 2, 1997.  The Respondent contends that the judge erred in discrediting their testimony to this effect and asserts that the judge™s discrediting of their testimony rests on a misat-tribution of certain testimony and a mischaracterization of that testi-mony.  We find merit in this exception to the following extent.  We agree with the Respondent that at sec. III,B,2,b,3 of his decision, the judge erred by attributing certain portions of Schoen™s testimony to Fulks and by mischaracterizing that testimony.  Thus, it was Schoen, not Fulks, who testified that he and Fulks decided that they would close the Chariot facility on May 2 soon after Schoen learned that ﬁthe [Char-iot] building price was 1.35 million dollars and that was roughly April 18th to 21st, somewhere in that range.ﬂ  (Tr. 799, 1321.)  The judge further erred by mischaracterizing this testimony of Schoen at fn. 40 of his decision, where the judge stated that ﬁFulksﬂ testified to the effect ﬁthat the decision to close Chariot on May 2 was actually made on or about April 18.ﬂ  As Schoen™s testimony makes clear, however, April 18 was the date that Schoen learned the asking price for the Chariot facility, not the date that Fulks and Schoen allegedly decided to close the facility.  We note further that Fulks™ testimony that the decision to close the Chariot facility on May 2 was made on April 26 or 27 (Tr. 844) is consistent with Schoen™s testimony to the effect that the deci-sion to close was made on April 26 (Tr. 1327).  However, merely because Fulks™ and Schoen™s testimony is consis-tent on this issue does not establish that the Respondent did, in fact, decide to close the Chariot facility on May 2.  Indeed, other evidence relied on by the judge in finding that the Respondent never decided to close the facility on May 2 argues against it.  In this regard, as ex-plained by the judge, although Schoen wrote to the Board agent on April 26, 1997, his letter did not mention the fact that, as the Respon-dent asserts, a decision had been made to close the Chariot facility on May 2.  Further, the Respondent did not introduce into evidence any plans for closure of the Chariot facility or any other evidence which would support its contention that a decision had been made to close the Chariot facility on May 2.  Finally, as explained by the judge, Fulks testified that but for the union meeting which occurred on April 30, there were no plans to close the Chariot facility on that date (April 30).  The abrupt decision to close the Chariot facility on April 30, a decision which the judge found was motivated by antiunion animus, argues against a finding that the Respondent had already decided to close the facility on May 2 for lawful reasons.  Given these circumstances, we find that the mere fact that Fulks and Schoen testified that they decided on April 26 to close the Chariot facility on May 2 does not establish as fact that such a decision was made on that date.  Rather, we find, in agreement with the judge, that the evidence does not support a finding that the Respondent ever decided to close the Chariot facility on May 2. 335 NLRB No. 30  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 340ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Chariot Marine Fabricators 
& Industrial Corp., West Frankfort, Illinois, and Mariah 
Boats, Inc., Benton, Illinois, a Single Employer, its offi-
cers, agents, successors, and assigns, shall take the action 
set forth in the Order as modified. 
1.  Substitute the following for paragraph 2(a). 
ﬁ(a)  Within 14 days from the date of this Order, offer 
reinstatement at its existing Mariah facility in Benton, 
Illinois, to all former Chariot production and mainte-
nance employees and truckdrivers, including but not lim-
ited to, Steven D. Danner, Brent D. Houseworth, Ronald 
W. Cochran, David Wayne Frost, Phillip L. Calandro, 
Michael T. Borga, Ronnie D. Rice, Nicholas E. Rey-
nolds, Terry L. Simms, Gary Simms, Brad Rohach, Ar-
thur R. Morris, and Marty E. Williams to their former 
positions or, if such positions no longer exist, to substan-
tially equivalent positions, without prejudice to their sen-
iority or other rights and privileges previously enjoyed,  
and discharging if necessary any employees, not former 
employees of Chariot, hired after April 30, 1997; and in 
the event of the unavailability of jobs sufficient to permit 
the immediate reinstatement 
of all such employees, the 
Respondent shall place such employees on a preferential 

hiring list for any future vacancies which may occur in 
substantially equivalent positions at the Mariah facility.ﬂ 
2. Insert the following as new paragraph 2(c) and relet-
ter the following paragraphs. 
ﬁ(c)  Within 14 days from 
the date of this Order, ex-
punge from its files any reference to the April 30, 1997 

discharges of all former Chariot production and mainte-
nance employees and truckdrivers, including, but not 
                                                                                            
 3 In analogous cases involving unlawful discharges, the Board has 
included as part of its make-whole remedy the requirement that, in 
fulfilling its obligation to reinstate 
the unlawfully discharged employ-
ees, the respondent discharge, if ne
cessary, any employees hired after 
the date of the unfair labor practice discharges.  See, e.g., 
Cub Ranch 
Mining, 300 NLRB 57 (1990), and 
American Signature, Inc
., 334 
NLRB 880 (2001).  We amend the judge™s recommended remedy to 
include such a requirement here, and we shall modify the judge™s rec-
ommended Order accordingly. 
The judge inadvertently failed to 
include an expungement provision 
in his recommended Order.  We shall modify the judge™s Order to 

include such a provision.  We shall also modify the judge™s recom-
mended Order in accordance w
ith our recent decision in Ferguson 
Electric Co., 335 NLRB 142 (2001).  
The judge included a narrow cease-a
nd desist provision in his rec-
ommended Order.  We agree with the judge that a narrow cease-and-
desist provision is appropriate in this case.  See, e.g., 
Sterling Sugars, 
Inc.,
 261 NLRB 472 fn. 2 (1982).   Since the notice included in the 
judge™s decision inadvertently incl
udes a broad cease-and-desist provi-sion, we shall substitute the attached notice, which includes a narrow cease-and-desist provision, for that of the administrative law judge. 
limited to, Steven D. Danner, Brent D. Houseworth, 
Ronald W. Cochran, David Wayne Frost, Phillip L. Ca-
landro, Michael T. Borga, Ro
nnie D. Rice, Nicholas E. Reynolds, Terry L. Simms, Gary Simms, Brad Rohach, 
Arthur R. Morris, and Marty E. Williams, and within 3 
days thereafter notify them in writing that this has been 
done and that evidence of th
ese unlawful discharges will 
not be used as a basis for future personnel actions against 
them.ﬂ   
3.  Substitute the following for paragraph 2(g). 
ﬁ(h)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
4.  Substitute the attached notice for that of the admin-
istrative law judge. 
    APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT unlawfully cr
eate the impression of 
surveillance by taking notes of employees engaged in 
union activities. 
WE WILL NOT tell employees attending a union 
meeting that we are closing the Chariot plant because 

they are engaged in union activity. 
WE WILL NOT promulgate, disseminate, and maintain 
an employee handbook that c
ontains a provision that 
implicitly threatens retaliatory conduct if you seek union 
representation. 
WE WILL NOT promulgate, disseminate, and maintain 
an employee handbook that c
ontains a provision that 
discourages, restrains or interferes with your right to 
organize, join, and/or support a union or to discuss the 
 CHARIOT MARINE FABRICATORS 341ganize, join, and/or support a union or to discuss the 
same during nonworking hours. 
WE WILL NOT close our Chariot facility in West 
Franklin, Illinois, in order to discourage membership in, 

sympathy for, and activities on behalf of Southern Illi-
nois Laborers District Counc
il, affiliated with Laborers™ 
International Union of North America, AFLŒCIO, or any 

other labor organization. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer reinstatement at our existing Mariah facility, 
in Benton, Illinois, to all former Chariot production and 
maintenance employees and truckdrivers, including, but 
not limited to, Steven D. Danner, Brent D. Houseworth, 
Ronald W. Cochran, David Wayne Frost, Phillip L. Ca-
landro, Michael T. Borga, Ro
nnie D. Rice, Nicholas E. Reynolds, Terry L. Simms, Gary Simms, Brad Rohach, 
Arthur R. Morris, and Marty E. Williams to their former 
positions or, if such positions no longer exist, to substan-
tially equivalent positions, without prejudice to their sen-
iority or other rights and privileges previously enjoyed, 
and discharging if necessary any employees, not former 

employees of Chariot, hired after April 30, 1997; and in 
the event of the unavailability of jobs sufficient to permit 
the immediate reinstatement of all such employees, WE 
WILL place such employees on a preferential hiring list 
for any future vacancies wh
ich may occur in substan-
tially equivalent positions at the Mariah facility. 
WE WILL make whole all the former Chariot produc-
tion and maintenance employees and truckdrivers, in-
cluding, but not limited to, Steven D. Danner, Brent D. 
Houseworth, Ronald W. Cochran, David Wayne Frost, 
Phillip L. Calandro, Michael T. Borga, Ronnie D. Rice, 
Nicholas E. Reynolds, Terr
y L. Simms, Gary Simms, 
Brad Rohach, Arthur R. Mo
rris, and Marty E. Williams, 
for any loss of earnings and other benefits suffered by 
them as a result of their unlawful terminations, from 
April 30, 1997, to the date of reinstatement with Mariah 
Boats, Inc., less any interi
m earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, expunge from our files any reference to the April 

30, 1997 discharges of all former Chariot production and 
maintenance employees and truckdrivers, including, but 
not limited to, Steven D. Danner, Brent D. Houseworth, 
Ronald W. Cochran, David Wayne Frost, Phillip L. Ca-
landro, Michael T. Borga, Ro
nnie D. Rice, Nicholas E. Reynolds, Terry L. Simms, Gary Simms, Brad Rohach, 

Arthur R. Morris, and Marty E. Williams, and WE 
WILL, within 3 days therea
fter, notify them in writing 
that this has been done and 
that evidence of these unlaw-
ful discharges will not be used as a basis for future per-

sonnel actions against them.   
 CHARIOT MARINE FABRICATORS 
& INDUSTRIAL CORP. AND MARIAH 
BOATS, INC., A SINGLE EMPLOYER 
 Kathy J. Talbot-Schehl, Esq
., for the General Counsel
. Timothy J. Sarsfield, Esq
. and Stephen D. Smith, Esq
., of St. Louis, Missouri, for the Respondent. 
Michael O™Hara, Esq
., of Springfield, Illinois, for the Charging 
Party. 
DECISION STATEMENT OF THE CASE 
C. RICHARD MISERENDINO, Administrative Law Judge. 
This case was tried in Benton, Illinois, on May 4Œ8 and June 1Œ
3, 1998. The charge in Case 14ŒCAŒ24551 was filed by the 
Union on May 2, 1997, and wa
s amended on June 30, 1997.
1 The charge in Case 14ŒCAŒ24728Œ4 was filed by an individual 
Charging Party, Steven D. 
Danner, on August 18, and was 
amended on November 24. The charge in Case 14ŒCAŒ24965 
was filed by the Southern Illinois Laborers District Council, 
affiliated with Laborers™ Intern
ational Union of North America, 
AFLŒCIO (Union) on February 2, 1998. 
A second consolidated amended complaint was issued on 
February 26, 1998, alleging that (1) from about April 30 

through June 19, 1997, Chariot Ma
rine Fabricators & Industrial Corp. (Chariot or Chariot Marine) and Mariah Boats, Inc. 
(Mariah) were a single employer and/or alter egos; (2) on April 
30, Chariot™s agents and/or supervisors, Paul Schoen and 
Harley Greeno, engaged in unlawful surveillance of a union 
meeting; (3) on April 30, Chariot™s co-owner, Jimmy Fulks, 
unlawfully told its employees th
at he was closing the facility 
and terminating all employees because of their union activities; 
(4) on April 30, Chariot unlawfully terminated all its employees 
and closed its facility located in West Frankfort, Illinois, be-
cause some of its employees sought to organize a union and/or 
in an effort to ﬁchillﬂ unionism
 at Mariah™s facility; (5) both 
Chariot and Mariah maintained identical personnel policy 

manuals containing provisions 
which unlawfully interfered 
with, restrained, and coerced employees in the exercise of their 

Section 7 rights under the Act; 
(6) on May 5, and other various 
dates thereafter, Mariah unlawfully refused to hire or consider 

for hire 13 former Chariot employees, because of their alleged 
union activities while with Chariot; and (7) between May 1 and 
10, Mariah™s agents and/or supervisors, April Burress and John 
Vincini, unlawfully interrogated an employee, Mary Nalley, 
regarding her support for an ﬁanti-union advertisement.ﬂ  
Respondent™s timely answer deni
ed the material allegations 
of the second consolidated am
ended complaint. The parties 
have been afforded a full opportunity to appear, present evi-
dence, examine and cross-examine witnesses, and file briefs. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
                                                          
 1 All dates are in 1997, unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 342by the General Counsel, the Respondents Chariot and Mariah, 
and the Union, I make the following 
FINDINGS OF FACT 
I. JURISDICTION Chariot, a corporation that manufactured and sold custom-
made boat trailers and marine 
industry products, had its princi-
pal offices and manufacturing faci
lity in West Frankfort, Illi-
nois, through April 30, 1997. During the 12-month period pre-
ceding April 30, 1997, it purchased and received at its West 
Frankfort, Illinois facility 
goods valued in excess of $50,000, 
directly from points located outside
 the State of Illinois. Chariot 
admits and I find that at all material times it was an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
Mariah, a corporation that manufactures and sells fiberglass 
boats, has its principal office and manufacturing facility located 
in Benton, Illinois, and, at 
least through June 19, 1997, had a 
secondary manufacturing facility
 located at West Frankfort, 
Illinois. During the calendar year 1997, Mariah purchased and 
received at its Benton, Illinois facility goods valued in excess of 
$50,000, directly from points located outside the State of Illi-
nois. Mariah admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
Finally, Chariot and Mariah admit and I find that, at all rele-
vant times, the Union is a labor
 organization within the mean-ing of Section 2(5) of the Act. 
II. 10(
b) ISSUES 
During the hearing, and in their brief, the Respondent™s 
counsel sought to dismiss alle
gations of the complaint con-
tained in paragraphs 5CŒE on 
the grounds that the allegations 
are time-barred under Section 10(b
) of the Act. I reserved rul-
ing on the motion at the hearing. For the reasons stated below, I 
now grant the Respondent™s motion 
to dismiss these allegations 
of the second consolidated amended complaint. 
Paragraphs 5CŒE of the compla
int allege that between May 2 
and 10,2 the Respondent, through its supervisors and agents, 
April Burress and John Vincini, 
interrogated employee Mary 
Nalley about whether she would support an antiunion adver-
tisement by signing the ad. The threshold issue is whether the 
allegations of those paragraphs are time-barred under Section 
10(b) of the Act and therefore should be dismissed. 
The evidence shows that the original relevant underlying 
charge in Case 14ŒCAŒ24728, wh
ich was filed by individual 
Charging Party Steven Danner against Respondent Mariah on 
August 18, 1997, alleges that Mariah unlawfully refused to hire 
him on May 5, 1997, in violation of Section 8(a)(3) of the Act. 
On November 24, 1997, Danner™s original charge was amended 
to allege, among other things, th
at Mariah ﬁsince about May 1, 
1997 and continuing on two other occasions but not later than 
May 10, 1997, has interfered with, restrained, and coerced its 
employees in the exercise of their rights guaranteed by Section 
                                                          
                                                           
2 The evidence shows that the rele
vant time period actually extends 
from May 2 through 16. 
7 of the Act, as amended, by
 acts and conduct including inter-
rogating employeesﬂ in violation of
 Section 8(a)(1) of the Act. 
The Respondent argues that because the amended charge 
was not filed within 6 months of May 10, 1997,
3 it is time-
barred and the allegations shoul
d be dismissed from the com-
plaint. The Respondent further argues that, under the criteria 
established by the Board in 
Redd-I, Inc
., 290 NLRB 1115 
(1988), the interrogation allegati
ons should not be deemed to 
relate back to the original charge, which did not contain any 
alleged violation of Sectio
n 8(a)(1) of the Act.  
Counsel for the General Counsel does not dispute that the 
relevant amended charge was not 
filed within 6 months of May 
10, 1997. Rather, counsel for the General Counsel argues that 

the allegations in the relevant amended charge are ﬁclosely 
relatedﬂ to the 8(a)(1) allegatio
ns in another charge filed by 
another party (i.e., the char
ge filed in Case 14ŒCAŒ24551 by 
the Union) and therefore should not be dismissed.
4  The evidence shows that the original charge in Case 14ŒCAŒ
24551, which was filed by the Union against Respondent Char-
iot on April 30, 1997, alleging that Chariot unlawfully termi-
nated its employees in violation 
of Section 8(a)(3) of the Act. 
That charge was amended on June
 30, 1997, to further allege 
that Chariot and Mariah were a single employer/alter ego and 

that the unlawful termination 
of employees on April 30 was 
intended to chill unionism at the Mariah facility in Benton. The 

amended charge in Case 14ŒCAŒ24551 also alleges that Char-
iot/Mariah interfered with, restrained, and coerced its employ-
ees in the exercise of their rights guaranteed by Section 7 of the 
Act, (1) by maintaining identical personnel policies prohibiting 
nonwork-related conversation 
during working hours and by 
impliedly threatening to reduce pa
y and benefits if the employ-
ees chose union representation; (2) by engaging in surveillance 
and notetaking at Chariot; and (3
) by informing employees at 
Chariot that the plant would close and they would be termi-

nated for engaging in union activ
ities in violat
ion of Section 
8(a)(1) of the Act. 
In Redd-I, Inc., 
290 NLRB 1115 (1988), the Board identified 
certain factors for determining whether allegations arising from 
a charge, which is otherwise untimely, can be added to a com-
plaint based on their close relati
onship to the allegations in a 
timely filed charge. Under the ﬁclosely relatedﬂ test, it must be 
determined whether the otherwise untimely allegations in the 
complaint (1) involve the same legal theory as the timely alle-
gations in the charge; (2) arise from the same factual circum-
stances; and (3) entail the same or similar defenses by the Re-
spondent. In assessing each of these factors, I find that the un-
timely allegations in the Danne
r amended charge in Case 14Œ
CAŒ24782Œ4 are not closely related to
 either the timely allega-
tions in his original charge or the timely 8(a)(1) allegations in 
the Union™s charges in Case 14ŒCAŒ24551.  
 3 The Respondent asserts that even 
if the relevant timeframe was ex-
tended to May 16, 1997, consistent with a fair reading of the second 
consolidated amended complaint, the a
llegations are still time-barred.   
4 Notably, counsel for the General Counsel does not assert that the 
untimely allegations of Danner™s ame
nded charge relate back to his 
original charge.  CHARIOT MARINE FABRICATORS 343First, Danner™s original and amended charges invoke differ-
ent sections of the Act and are predicated on different legal 
theories. The 8(a)(3) discrimina
tion allegation arose in the con-
text of Mariah refusing to hire a former Chariot employee. The 
legal theory was that he was not hired because of his union 
support. The 8(a)(1) allegations ar
ose in the context of asking a 
current Mariah employee, if sh
e was going to sign a newspaper 
advertisement supporting Mariah™s president and denouncing 
the Union. The legal theory was the Mariah supervisor™s con-
duct was coercive.   
Further, the factual circumstances surrounding Danner™s 
original and amended charges are not the same. The alleged 
interrogation in Danner™s amended charge does not even in-
volve Danner, or anyone else seeking employment with 
Mariah. Rather, it involves 
the alleged interrogation of 
Mariah™s employee Nalley and is
 coincident to the spontaneous 
response of Mariah management
 and employees to comments 
made by Mayhew about Fulks. Finally, the evidence shows that 
the legal defenses to Danner™s charges are not the same.  
As noted above, counsel for the General Counsel fails to ac-knowledge that the untimely alle
gations in Danner™s amended 
charge against Mariah are not closely related to the timely alle-
gations in his original charge. Instead, she asserts that the un-
timely allegations of the Danner amended charge is closely 
related to a different timely charge filed by the Union in Case 
14ŒCAŒ24551. Counsel for the Gene
ral Counsel does not cite any supporting authority, and I am unconvinced from a plain 
reading of Redd-I, Inc.,
 that the General Counsel can bootstrap 
a closely related argument relyi
ng solely on a charge filed by 
another party in a case consolidated for trial. Even if that were 
proper, I find that counsel for 
the General Counsel has not sat-
isfied the closely related test.  
First, the two charges do not involve the same legal theory. 
Danner™s amended charge, allege
s the unlawful interrogation of 
a Mariah employee. The Union™s amended charge alleges that 
Chariot/Mariah, as a single employer, with respect to the Sec-

tion 8(a)(1) violations, unlawfully
 interfered with the Section 7 
rights of Chariot employees by maintaining unlawful provisions 

in its employee handbook, by unlawfully threatening Chariot 
employees with plant closure, and by unlawfully surveilling 
employees engaged in union activities. Aside from the fact that 
they both allege an 8(a)(1) vi
olation, counsel for the General 
Counsel has not adequately esta
blished that Danner™s charges 
and the Union™s charges allege the same unlawful objective. 
While it may be argued that both involve or are ﬁpart of an 
overall plan to resist organiza
tion,ﬂ the argument fails in the 
absence of a concomitant single
 employer/alter ego allegation 
in Danner™s original and/or 
amended charge. Likewise, the 
alleged interrogation of Mariah employees in Danner™s 
amended charge does not involve 
or arise out of the interfer-
ence with the Section 7 rights of Chariot employees in the Un-
ion™s charges. Finally, counsel
 for the General Counsel con-
cedes, and the record shows, that the defenses raised by the 
Respondent to Danner™s amended charge and the Union™s 
timely charges are different.  
Accordingly, the Respondent™s 
motion to dismiss the allegations of paragraphs 5CŒE of the 

second amended complaint is granted.
5 In addition, the Respondent argues at page 9, footnote 7, of 
its posthearing brief that the alleged unlawful refusal to hire 
Brent Houseworth on May 11, 
1997, contained in Danner™s 
amended charge is also time-ba
rred. I disagree. Applying the 
ﬁclosely relatedﬂ test, I find that the same legal theories that 
apply to Danner in the original
 charge, also apply to House-
worth in the amended charge (i.e., unlawful refusal to hire); that 
Houseworth™s alleged refusal to 
hire arises out of the same 
sequence of events as Danner™s refusal to hire; and to an extent, 

the Respondent relies on the same
 defenses (i.e., that the Re-
spondent had legitimate nondiscriminatory reasons for not hir-
ing Houseworth). Accordingly, I 
deny the motion to dismiss the 
allegations in paragraph 7B of the second consolidated 
amended complaint that the Respondent unlawfully refused to 
hire Brent Houseworth on or about May 11, 1997. 
III. ALLEGED UNFAIR LABOR PRACTICES 
A. Facts 
1. The Respondent corporations 
In 1989, Mariah began manufac
turing luxury pleasure boats, 
which are sold to boat dealers throughout the United States. Its 

principal shareholder is, and always has been, Jimmy Joe Fulks, 
who owns 89 percent of Mariah™s stock. Jimmy Fulks is presi-
dent and treasurer of Mariah. He and Paul Schoen, Mariah™s 
corporate counsel and registered 
agent, are corporate directors, 
along with Fulks™ wife, his son, Rance, and Mariah™s chief 
financial officer, Guy W. Coons. 
In 1994, Fulks and Paul Schoen founded Chariot Marine and 
began manufacturing custom-made boat trailers for Mariah 
boats. From the outset, almost all of Chariot™s trailers were sold 

directly to Mariah or to retail boat dealers, who sold Mariah 
boats.6 In 1995, Chariot started manufacturing stainless steel 
parts and aluminum fuel tanks ex
clusively for Mariah boats.  
About the same time, Mariah s
ubleased space from Chariot in 
West Frankfort, Illinois, and 
began manufacturing fiberglass 
forms at the West Frankfort  facility.  
Jimmy Joe Fulks and Paul Schoen each owned 50 percent of 
Chariot™s stock and were corporate directors of the Company. 
Their wives, Geraldine Fulks a
nd Bobbi S. Schoen, were the 
other corporate directors. Schoen served as the president of 
Chariot and its registered agent. Fulks was Chariot™s treasurer. 
Bobbi Schoen, wife of Paul Sc
hoen, was Chariot™s corporate secretary until July 1997, when she was replaced by Rance 
Fulks, son of Jimmy Fulks. Ze
lla Furlong, Jimmy Fulks™ per-
sonal secretary at Mariah, was the corporate assistant secretary 

for Chariot, as well as the corporate assistant secretary at 
Mariah.  
                                                          
 5 In light of the above finding, it is unnecessary for me to decide the 
corollary issues of whether April 
Burress is a supervisor within the meaning of Sec. 2(11) of the Act or an agent within the meaning of Sec. 
2(13) of the Act and, if so, whet
her Nalley was unlawfully interrogated 
in violation of Sec. 8(a)(1) of the Act. 
6 Although Chariot also made two other types of trailers for Yar-
Craft, another boat manufacturer, the vast majority of its business was 
done with Mariah or dealers, who carried Mariah boats. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 3442. Organizing activity at Ma
riah and in the Benton-West 
Frankfort area 
Benton and West Frankfort, Illinois, are approximately 6 
miles apart. The boating industry is
 the largest employer in the 
Benton-West Frankfort area. In addition to Mariah, two other 
boat manufacturers are located in the immediate area, Crown 
Line Boats and Bombardia Boats.
 Thus, in a relatively small 
geographic area, there is a rela
tively large number of boating 
industry employers and employees. 
In late 1989, the Union sought to organize Mariah not long 
after the Company began operating. Union organizer Randy 
Mayhew handbilled at Mariah™s 
facility, which initially was 
located in Pittsburgh, Illinois.
7 In the course of the organizing 
activity, Mariah moved to its present location in Benton, and 
the Union followed. Ultimately the Board conducted an elec-
tion in February 1990, which the Union lost. For the next 7 
years, the Union made no attemp
t to organize any boating in-
dustry employees in the Benton-West Frankfort area. 
In early 1997, the International Union of Operating Engi-
neers, Local 399 (Local 399 or IUOE) assessed the possibility 
of organizing the employees of Mariah and Crown Line in Ben-
ton.8 Local 399 organizers Rodney Hale and Tom Reidelberger 
testified that they toured both facilities ostensibly as potential 
customers. More specifically, they
 testified that at Mariah, Re-
gional Sales Manager Kenneth Crew
s, gave them a tour during 
which Hale told Crews he was a union organizer. Crews denied 
that he ever gave Hale and Reidelberger a tour and testified that 
he would have remembered m
eeting a union representative 
because he has several family members who belong to Local 

318, IUOE. For demeanor reasons
, I credit the testimony of 
Hale and Reidelberger. Even if they had not taken a tour of the 

Mariah facility or met Crews, the unrebutted credible evidence 
shows that the union did target Mariah for organizing activity 
in MarchŒApril 1997. Indeed, the 
evidence shows that Hale and 
Reidelberger patronized local restaurants and taverns talking to 

local residents about unionizing the boat manufacturers in the 
area, and that they subsequently
 decided to organize Mariah. 
On March 31, the IUOE hosted a dinner for its downstate Il-
linois members in Mt. Vernon, Il
linois, which is approximately 
25 miles north of Benton. Mary
 Nalley, a Mariah employee, 
was a guest. Hale and Reidelberger
 explained to her that Local 
399 was considering Mariah as a 
potential organizing target and 
solicited her help. Nalley signe
d a union authorization card for 
Local 399. Over the next few weeks, Local 399 solicited a few 

more authorization cards from Mariah employees and sched-
uled an information meeting at a local hotel for the early part of 

May. 
                                                          
                                                           
7 While handbilling, Mayhew first met Jimmy Fulks, who told him 
to ﬁget the hell off his property.ﬂ (Tr. 367.) 
8 At the hearing, the Respondent moved to strike the evidence show-
ing other unions organizing in the 
Benton-West Frankfort area on the 
ground there are no allegations pert
aining to any other labor organiza-
tion in the second consolidated ame
nded complaint. I reserved ruling 
on the motion until after I considered all of the evidence and argu-
ments. I now deny the motion. I agree with counsel for the General 
Counsel that she is not required to plead her evidence in the allegations 

of the complaint and I find that the 
evidence is particularly germane to 
the ﬁchilling effectﬂ allegations contained in the complaint. 
In the meantime, on April 18, Local 702, International 
Brotherhood of Electrical Workers (Local 702 or IBEW) placed 
handbills on the cars of Crown Line boat employees, located in 
West Frankfort. Two weeks later, they also handbilled at Bom-
bardia and Mariah and scheduled
 an information meeting for 
early May. 
3. Organizing at Chariot 
Around the same time that the IUOE and IBEW were seek-
ing to organize employees of the boat manufacturers in the 
Benton-West Frankfort area, a Chariot employee contacted the 
Laborers™ Union expressing an interest in union representation. 
In late March-early April 1997
, Chariot welder, Marty Wil-
liams, met with Mayhew to discuss the possibility of the Union 

organizing Chariot™s employees. The two had worked together 
many years earlier at Mark Twain Boats in West Frankfort,
9 where the Union represented the employees and Mayhew was 

the local union president.
10  With the help of Williams, an information meeting was held 
on the evening of April 16, at a local restaurant in West Frank-
fort. Nineteen Chariot employees
 (or approximately half of 
Chariot™s production and maintenance work force) listened to 
Mayhew explain the benefits of
 joining the Union and the pro-
cedures for obtaining an election or recognition. All 19 signed 

authorization cards that evening.  
The next morning, April 17, at approximately 7 a.m., 
Mayhew visited the Chariot facility to demand voluntary rec-
ognition. Mayhew testified that after entering through an em-
ployee entrance, he encountered Plant Manager Harley Greeno, 
who took him to his office where they waited for Chariot™s 
president, Paul Schoen, to arrive. According to Mayhew, 
Greeno told him how he helped turn the Company around and 
how encouraged he was about Chariot™s future business out-
look. Paul Schoen, on the other hand, testified that Mayhew 
was found wandering through the pl
ant without safety glasses 
in a restricted area. For demeanor reasons, I credit Mayhew™s 
testimony on this point. The evidence shows that after Schoen 
arrived, Mayhew introduced hims
elf, explained that he was 
organizing Chariot, and asked for voluntary recognition. 
Schoen replied, ﬁI know who you are, I know what you are 
about, please leave the premises.ﬂ (Tr. 372.) 
After Mayhew left, Schoen called a labor attorney, who 
helped him prepare a speech to the employees. At midmorning, 
all Chariot employees were called to the cafeteria where they 
were addressed by Schoen and 
Jimmy Fulks. Reading from his 
prepared speech, Schoen told the employees that Mayhew was 
caught trespassing that morning in the production area without 
safety glasses. He said that Mayhew was asked to leave the 
Company™s premise and was prohibited from returning. He 
explained why Chariot did not need a union and stated that the 
Company would oppose the Union™s effort to organize the fa-
cility. 
 9 Mark Twain Boats filed for bankruptcy and closed. Eventually 
Chariot moved into the same building which formally housed Mark 
Twain Boats. 10 By now, Mayhew had become director of organizing for the Un-
ion™s midwest region.  
 CHARIOT MARINE FABRICATORS 345Fulks™ remarks were less restrained. He told the employees 
that ﬁRandy Mayhew [was] a lying son of bitch,ﬂ who cost him 
approximately $75,000 when he tried to organize Mariah in 
1989Œ1990. Fulks stated that he beat Mayhew once and he 
would beat him again. 
Later that day, Mayhew received a facsimile letter from 
Fulks and Schoen stating that they declined to voluntarily rec-
ognize the Union and that ﬁwe will use all lawful means to 
demonstrate to those who work here
 that a union is not in their 
best interests.ﬂ (GC Exh. 12.)  The letter also accused Mayhew 
of trespassing and prohibited him from coming upon Chariot™s 
premises again. 
Mayhew continued to meet offsite with the Chariot employ-
ees and eventually obtained nine
 more authorization cards. On April 22, the Union filed a petiti
on for certification of represen-
tative with the NLRB™s Regional 
Office. On or about April 24, 
NLRB Field Examiner Christopher Roche phoned Schoen to 
discuss scheduling a representa
tion hearing. According to 
Schoen, he told Roche in confidence that Chariot was consider-
ing closing because it had never b
een profitable and its lease, 
which was due to expire June 19, was not renewable. By 
Schoen™s account, Roche said that if he received an affidavit 
confirming that a decision to close had been made, it would 
obviate the need for an election, 
but that it would have to say 
more than ﬁwe™re thinking about it.ﬂ (R. Exh. 50(a).) 
4. The events of April 30 
On April 30, around 11:30 a.m., Mayhew held an organizing 
meeting outside the Company™s pa
rking lot. Standing on a grass 
median, which separated the street from the sidewalk next to 
the parking lot, Mayhew spoke 
to about 10 Chariot employees, 
who sat on the ground eating their lunches. Present were Mike 
Borga, Ronnie Cochran, Philip Colandro, David Frost, Brent 
Houseworth, Nick Reynolds, R
onnie Rice, Terry Simms, Gary 
Simms, and Marty Williams.
11 A few minutes into the meeting, 
Schoen came outside with Plant Manager Greeno. Schoen 
walked up to Mayhew, told him he was trespassing, and asked 
him to leave. Greeno stood in the parking lot a short distance 
away writing on a notebook pad while occasionally looking up 
toward the employees. When Mayhew refused to leave, arguing 
that he was on public property, Schoen stated that he would call 
the police, to which Mayhew 
responded, ﬁPaul, showdowns bore me.ﬂ (Tr. 443.) 
Schoen went inside the facility, asked someone to call the 
police, and spoke by phone to Fulks apprising him of the situa-
tion outside. Fulks told Schoen he was coming over. In the 
meantime, Schoen went back outside with a camera to take 
pictures of Mayhew and the employees. Minutes later, a West 
Frankfort police officer arrived. 
After talking with Schoen, the 
officer could not determine if 
Mayhew was trespassing without 
investigating where Chariot™s property ended and public prop-
erty began. As the police officer was leaving, Fulks drove up, 
and briefly spoke to officer, 
who explained there was nothing 
he could do at that moment. Fulk
s then pulled into the Chariot 
parking lot, exited his car wa
ving his arms, and immediately 
                                                          
                                                           
11 The evidence shows that alleged 
discriminatee Brad Rohach left 
work at noon that day for a doctor™s appointment. (Tr. 598.) 
walked over to Mayhew and the employees. Fulks told the em-
ployees, ﬁI don™t know what you guys think you™re doing, but 
you™re not going to do that at this
 plant. I want you all to get up, 
go in and clock out and get out. This
 plant is closed.ﬂ (Tr. 59.) 
Everyone who was at the meeting went inside to gather their 
personal belongings, clock-out a
nd leave. As they passed some 
employees seated outside at a company picnic table, as well as 
others inside the facility, they told them that the plant was clos-
ing down. Employee Cochran told stainless steel employees 
Chris Schmidtke, Ronnie Riddle, and Jeremy Griffith that the 
facility had been shut down a
nd everyone should leave. How-
ever, lead employee, Eric Fr
amberg, who did not attend the 
meeting outside, interceded te
lling Schmidtke and the others, 
that if they were not at the mee
ting they did not have to leave. 
(Tr. 510Œ511.)  As those who atte
nded the meeting started to 
leave, they were met at the door by Greeno, who inspected their 
lunchboxes and personal belongings.  
Steven Danner, a hearing impaired employee, who worked 
as a painter in the trailer depa
rtment, did not attend the union 
meeting. When he saw employees gathering their lunch boxes 

and heading for the door, he went up to Greeno shrugging his 
shoulders in hopes of determining what was going on. Greeno 
told him to go back to work. Minutes later, Danner was told to 
wait in the cafeteria with th
e other employees, who did not 
attend the union meeting.  
Inside the cafeteria, Fulks and Schoen told the employees 
that the facility was closed. Fulks stated that if anyone was 
interested in employment with
 Mariah, he should write his 
phone number on the back of his timecard and sign it. Schoen 
then repeated the instructions
 to Danner and another hearing 
impaired employee, Arthur Morris.
12 As they completed the 
back of the timecards, the employees in the cafeteria placed 
them in their timecard slots and left without having their lunch 
boxes and personal belongings inspected. 
5. Mariah steps in for Chariot 
Step 1Šhiring certain former Chariot employees on May 1 
After the cafeteria meeting,
 Fulks phoned John Vincini, 
Mariah™s director of human resources, to tell him he had closed 
down Chariot. He also told Vincini that if any former Chariot 
employee applied for employment at Mariah, they were to be 
treated like any other job applicant. Vincini then received a 
phone call from Chariot™s plant ma
nager, Harley Greeno. After confirming that Chariot had been closed that afternoon, Greeno 

told Vincini that several former Chariot employees would be 
applying for jobs at Mariah. According to Vincini, Greeno said 
ﬁwe need to hire some people for the stainless steel operation, 
what do we need to do?ﬂ (Tr. 735.) Vincini told Greeno that 
anyone interested in a job would have to complete an applica-
tion, be interviewed, and go through an orientation. Greeno 
emphasized that they needed 
to do it as soon as possible.
13 Be-cause Mariah never had a stainless steel and aluminum parts 
 12 Both Morris and Danner were wear
ing union buttons at the time. 
13 Vincini did not interview Greeno, 
did not know when or if he was 
interviewed, and was unsure if Greeno became a Mariah employee on 
April 30 or May 1. He testified, however, that on May 1, Greeno was 
Mariah™s stainless steel parts and aluminum fuel tank supervisor. (Tr. 
735.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 346operation, Vincini had no idea what positions needed to be filled or what qualifications were required to fill those posi-
tions. He nevertheless told Gree
no that he could interview be-
tween 6Œ8 people an hour beginning at 5 a.m. the next morning. 
Greeno scheduled interviews for 19 employees, none of whom 
attended the union meeting.
14  Greeno was also instructed by Fulks to call the employees, 
who attended the lunchtime union meeting, and tell them that 
they could apply for work at Mariah. In the late afternoon-early 
evening of April 30, Greeno phoned some of these employees
15 advising them that they could apply for jobs at Mariah by pick-
ing up an application at the former Chariot facility in West 
Frankfort or Mariah™s main facility in Benton.
16 However, 
Greeno did not tell them when they could (or should) apply 
and, unlike the employees who 
did not attend the union meet-
ing, Greeno did not schedule any interviews for the employees 
who attended the union meeting.  
Between 5Œ9:30 a.m., on May 1, Vincini interviewed ap-
proximately 17 former Chariot employees, none of whom at-
tended the union meeting the day before.
17  With Greeno pre-sent for most of the time, Vincini asked standard interview 

questions about background and work history. Because Vincini 
did not know what jobs they w
ould be performing for Mariah, he generally explained to the applicants that they initially 
would be assigned to Mariah™s 
stainless steel and aluminum 
parts operation at the former Chariot facility in West Frankfort . 
According to Vincini, specific skills were not a paramount 
concern.
18 What mattered was that ﬁthey had worked at Chariot 
. . . [and] [t]hey all had skills that would fit into the stainless 
steel operation in one way or th
e other.ﬂ (Tr. 743.) By 9:30 
a.m., all of the former Chariot employees, who were inter-
viewed by Vincini that morning,
 as arranged by Greeno, were 
hired by Mariah and were worki
ng at the former Chariot facil-
ity, including David Bratts, 
Larry Fourez, Eric Framberg, 
Robert Hearn, Gary Herron, Jeremy Griffith, Bobby Isaacs, 
                                                          
                                                           
14 Vincini testified that Green called 
back later to say that one former 
Chariot employee, Chris Schmidtke, 
would not be available to inter-view until either the afternoon of 
May 1 or the morning of May 2. 
15 Greeno did not call David Frost, Brent Houseworth, or Marty Wil-
liams. He also did not call Brad Rohach, who was not at the union 
meeting. 
16 The evidence shows that Greeno did not personally speak with 
each employee that he called, but instead left the information on their 

answering machines. 
17 Although Danner and Morris signed the back of their timecards 
indicating an interest in working fo
r Mariah, Greeno did not arrange an 
interview for them and Mariah never hired them. 
18 The evidence shows that the only 
former Chariot employees hired 
on May 1, who had prior stainless st
eel or aluminum fuel tank work 
experience were Eric Framberg, Chri
s Schmidtke, Chad Wilson, Paul 
Johnson, James Seagers, Gary Sm
ith, and James Morgan. See GC 
Exhs. 42 (a)Œ(e), (m), and (s). Jus
tin, Bobby, and Bennie Issaacs were 
truck drivers at Chariot (GC Exhs. 42 (g)Œ(i)). Daniel Taylor worked in 

plant maintenance (GC Exh. 42(k)). Ronnie Riddle was a general la-
borer (GC Exh. 42 (l)). Donald R. Morgan and Larry Fourez worked in 
trailer assembly (GC Exhs. 42 (n) a
nd (p)). David Batts was a trailer 
painter (GC Exh. 42(o)), Gary Herron worked in purchasing/warehouse 
(GC Exh. (q)), Randy Murphy was a machine operator (GC Exh. 42(r)), 
and Robert Hearns worked in drafting/purchasing (GC Exh. 42(t)).  
Bennie Isaacs, Justin Isaacs, Pa
ul Johnson, Donald Morgan, James Morgan, Randy Murphy, Ronnie Riddle Sr., Chris 
Schmidtke, Gary Smith
, and Daniel Taylor.
19 Step 2Šcompleting Chariot™s work in progress 
The 17 former Chariot employees,
20 who were interviewed by Vincini early May 1, received
 a brief orientation session and 
immediately reported for work at the Chariot facility in West 
Frankfort. Under the supervision of Greeno, who overnight 
became a Mariah supervisor, they essentially picked up where 
the Chariot employees left off one day earlier, occupying the 
same work area, using the same 
tools and the same materials, 
and completing the same job orders. (Tr. 744.)  
Step 3Šselling Chariot™s traile
r operation, leasing back its 
equipment, and transferring the 
stainless steel parts and alumi-
num fuel tank operation to Mariah™s Benton facility 
Over the next several weeks, and under Greeno™s supervi-
sion, the former Chariot employees hired by Mariah on May 1Œ
3, along with other Mariah empl
oyees, completed the stainless 
steel, aluminum fuel tanks, and 
trailer work-in-progress at the 
time Chariot closed. They assist
ed with the cleanup and shut-
down of Chariot, as well as the relocation of the stainless steel 
and aluminum fuel tank equipment,
 tools, machinery, and mate-
rials to Mariah™s Benton facility. 
In the meantime, on May 8, Pres
tige Trailers, Inc., DuQuoin, Illinois, purchased Chariot™s tra
iler jigs and agreed to pay Char-
iot royalties for 3 years in return for using Chariot™s trademark. 
Jimmy Fulks personally handled the transaction because of his 
contacts in the boating industry. The Mercantile Bank, Mt. 
Vernon, Illinois bought the stainless steel equipment and used 

the proceeds to partially satisfy Chariot™s outstanding loan debt. 
Mariah then leased back the equipment sold to the bank in or-
der to complete the work-in-progress.  
By June 19, the former Chariot facility was vacated and all 
of Mariah™s operations at West Frankfort were moved to its Benton facility. 
6. Mariah mounts a campaign against the Union 
A few days after Fulks closed the Chariot facility on April 
30, he called a plantwide meeting of all Mariah employees at 
the Benton facility. Fulks told the Mariah employees that de-
spite rumors circulating that he
 had closed Chariot because of 
union activity, he wanted everyone to understand that he closed 
it for financial reasons. Fulks further stated that it was possible 
that the Union might picket and handbill Mariah because hand-
billing had occurred at other boat manufacturers in the area.
21   19 Between May 2Œ6, Mariah hired former Chariot employees Greg 
Ramsey, James Segars, and Chad Wilson, none of whom attended the 
union meeting. 
20 The evidence shows that not everyone hired between May 1Œ6 
was placed in the stainless steel and aluminum parts operation. Justin, 

Bobby, and Bennie Isaacs were placed in Mariah™s ﬁdeliveryﬂ depart-
ment; Daniel Taylor was placed in Mariah™s maintenance department; 
and Randy Murphy was placed in 
Mariah™ hull rigging/carpet depart-
ment.  
21 The evidence shows that after Chariot abruptly closed on April 30, 
1997, only a few employees attended the IUOE meeting in early May. 
One of those who attended asked to
 have his union authorization card 
returned to him. The evidence also
 shows that only one employee at-
 CHARIOT MARINE FABRICATORS 347Around the same time, Human Resources Director Vincini 
drafted a newspaper advertisement, which criticized Randy 
Mayhew and the Union, and praised Fulks for his community 
involvement. Vincini solicited m
oney from employees to place 
the ad in a local newspaper, The ad, which appeared in the 
newspaper on May 9, was also posted on a bulletin board by the 
main entrance to the building and next to the employee time 
clock.  
A day or so later, April Burress, an upholstery leadperson, 
gathered the employees in her department for a meeting in the 
tacking area. She introduced Tack
ing Supervisor Chad Miller, 
who told everyone assembled that
 the ad would be recirculated 
for employees to sign and would 
be placed in the newspaper 
again to show support for Fulks. He solicited donations to rerun 
the ad and asked for a show of hands of those in favor of the 
effort. All 50 department empl
oyees raised their hands, except 
Mary Nalley and 5 others. The 
ad was left on Burress™ sewing 
machine for employees to sign.   
Shortly after this meeting, Burress privately asked Nalley if 
she was going to sign the ad. When Nalley stated that she 
wanted to stay neutral and did not want to get involved, Burress 
began to extol the virtues of Jimmy Fulks; adding that she did 
not think it was very nice that people would not sign the ad. 
Nalley told her she w
ould think about it. 
A few days later, Vincini approached Nalley to see if she 
wished to sign the ad. Vincini disclaimed any involvement in 
drafting a petition that accompanied the ad and commented that 
the few employees who had not si
gned it had declined because 
they had family in a union. Nalle
y told him she too had family 
in a union, but was declining because she wanted to stay neu-
tral. The ad subsequently was placed in the newspaper again 
and posted near the employee timeclock. 
7. The union supporters unsuccessfully seek 
employment at Mariah 
a. The early attempts On April 30, Greeno personally spoke with former Chariot 
employee Ron Cochran telling him that he could pickup an 
application with his paycheck the next day at Mariah™s West 
Frankfort facility. When Cochran arrived to pick up his pay-
check, however, he was met by Greeno, Schoen, Fulks and his 
son, Rance Fulks, who told Cochran that Chariot was closed. 
Although Cochran received his paycheck in an envelope, there 
was no Mariah employment
 application inside. 
While Vincini was still interviewing the individuals, who did 
not attend the union meeting, the other Chariot employees, who 
supported the Union, gathered 
at a nearby McDonald™s, and 
traveled together to the Chariot facility. They too were met by 
Fulks, who told them the facility was closed. From the en-
trance, however, they could see several vehicles, belonging to 
former Chariot coworkers, parked in a fenced area outside the 
building. On May 2, the next day, the union supporters returned 
to Chariot™s facility and were met by security guards, who 
turned them away.  
                                                                                            
 tended the IBEW meeting. Finally,
 the evidence discloses that both 
unions thereafter ceased their organizing efforts in the Benton-West 
Frankfort area. 
Steven Danner, one of two he
aring impaired employees, who 
did not attend the lunchtime unio
n meeting outside, went to the 
former Chariot facility on Monda
y, May 5 to pick up his pay-
check and a Mariah employme
nt application. Although he 
signed the back of his timecard, Greeno did not arrange an 
interview for him on May 1. In
stead, Greeno left a phone mes-
sage for Danner on the evening of April 30, telling him he 
could submit an application when
 he picked up his paycheck. 
When Danner arrived at the former Chariot facility on May 5, 

the security guard radioed the fro
nt office, and he was allowed 
to enter the building. Inside a 
receptionist gave him a Mariah 
employment application which 
he completed and returned. 
Before leaving, however, Danner 
asked to speak with Greeno, 
but was told by the receptionist that Greeno was too busy.  
On May 9, Mayhew and severa
l former Chariot employees, 
who supported the Union, went en masse to Mariah™s Benton 
facility to pick up em
ployment applications. As they walked 
from the parking lot toward the office, Fulks intercepted the 
group from behind. As he rushed toward the front of the line, 
Fulks accused them of trespassing. Inside the reception area, 
Mayhew encountered Fulks, hi
s son, Rance, Warehouse Super-
visor John Griffith, and Supervisors Clint Joiner and Brian 
Beardon. When Fulks reiterated that they were trespassing, 
Mayhew replied that Greeno told them they could submit em-
ployment applications and that 
is what they intended to do. 
With voices escalating, the two began arguing, which drew 

Vincini to the reception area from his office down the hall. 
Griffith eventually picked up a stack of employment applica-
tions and told everyone that if they would step outside, they 
would receive an application. The group proceeded out to the 
parking lot, where everyone, except Mayhew, received an em-
ployment application.  
b. The post-May 9 attempts 
Brent Houseworth received an
 employment application on 
May 9, and submitted it on May 30. He had been a tig welder in 
Chariot™s stainless steel and al
uminum fuel tank department. 
Vincini interviewed Housewor
th, questioned him about his 
skills, and asked him if there was anyone working at Mariah 
whom he knew. Houseworth men
tioned that Rick Witcher, was 
a friend of his father. Witcher did not recommend Houseworth 

for employment and Houseworth was not offered a job with 
Mariah. 
On July 10, Ronnie Cochran, David Frost, Michael Borga, 
and Ronnie Rice, all former Chariot stainless steel department 
employees, obtained and submitted employment applications at 

Mariah. They were never contacted by Mariah. 
On July 14, brothers Terry and Gary Simms, former welders 
at Chariot submitted their employment applications to Mariah. 
Neither was called or hired by the Respondent. 
On July 15, Nick Reynolds, a former Chariot aluminum fuel 
tank leadperson, mailed his comp
leted employment application 
to Mariah. Upon receipt, it was clipped to the applications of 
Cochran and the others who app
lied in person on July 10. None 
was contacted or hired by Respondent. 
On August 13, Marty Williams, 
the former Chariot welder 
who initiated the organizing driv
e, turned in his employment 
application at Mariah™s Benton 
facility. The ne
xt day, August 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 34814, Brad Rohach, who was a stainless steel buffer at Chariot, 
submitted his employment application. Rohach had learned that 
a friend had been hired by Mariah
 and that another was about to 
be interviewed.
22 Neither Williams or Rohach were contacted 
or hired by Mariah. 
On August 19, former Chariot painter Arthur Morris, one of 
the two hearing impaired employ
ees, who signed the back of 
their timecards on April 30, obtained an employment applica-
tion at Mariah™s Benton facility,
 which he completed and re-turned the next day. On Augus
t 28, 29, and 30, and September 
1 and 2, Mariah advertised in 
the local newspaper for touch-up 
painters, but never contacted or hired Morris. 
B. Analysis and Finding 
1. The 8(a)(1) violations 
a. The alleged unlawful photographing 
It is settled Board law ﬁthat absent proper justification, the 
photographing of employees engaged in protected concerted 
activities violates the Act because it has a tendency to intimi-
date.ﬂ F. W. Woolworth Co.,
 310 NLRB 1197 (1992), citing, 
Waco, Inc., 
273 NLRB 746, 747 (1984). It is undisputed that on 
April 30, 1997, Chariot™s president, Paul Schoen, took photo-
graphs of the union organizer Randy Mayhew conducting a 
union meeting on the grass median 
in front of Chariot™s facility 
with several Chariot employees sitting around him. The Re-

spondent argues that Mayhew wa
s trespassing and that Schoen 
took the photos to preserve a ph
otographic record of the tres-
pass for future use in a criminal trespass proceeding. The evi-

dence shows that 2 weeks earlier Schoen warned Mayhew in 
writing about trespassing on Chariot™s premises and prohibited 
him from coming on the Company™s property. Shortly after 
Mayhew started the April 30 union meeting, Schoen walked up 
to Mayhew, and told him that he was trespassing. Schoen also 
stated that he would call the po
lice if Mayhew did not leave. 
When Mayhew refused to leave because he believed that he 

was on public property, Schoen went
 inside Chariot™s building, 
phoned the police, came outside again with a camera, and be-

gan taking pictures of Mayhew surrounded by the employees.  
Schoen credibly testified that he took the pictures because he 
ﬁintended to prosecute a trespass action against [Mayhew] and 
it just gets rid of swearing cont
ests.ﬂ (Tr. 1330.) The evidence 
shows that 2 days later, on Ma
y 2, Schoen went to the West 
Frankfort Police Department, filed a complaint for criminal 
trespass against Mayhew, and ga
ve the police the photographs 
taken on April 30 as evidence of where Mayhew was standing. 
Thus, the evidence establishes that Schoen not only believed 
that a criminal trespass had occurred, but that he acted upon 
that belief by filing a criminal complaint and using the photo-

graphs to support his case. Un
der these circumstances, I find 
that the photographs were legit
imately taken to preserve proof 
for subsequent legal action ther
eby constituting a valid defense 
to the alleged unlawful photography. I therefore shall recom-
mend that the allegations of paragraph 5A of the consolidated 
complaint concerning the photographing of employees be dis-
missed. 
                                                          
                                                           
22 The evidence shows that between May 29ŒNovember 27, 1997, 
Mariah hired approximately 159 employees. (GC Exh.
 43.)  
b. The unlawful notetaking 
The undisputed facts also show that while Schoen took pho-
tos, Plant Manager Harley Gr
eeno did more than merely ob-
serve employees attending a uni
on meeting. He stood outside the building within plain view of the employees, writing in a 

notebook, while occasionally lo
oking up at them. The notetak-
ing was not routine; rather it
 was focused on the employees 
engaged in union activity. The 
Respondent asserts that it does 
not know why Greeno took the notes or what he wrote.
23 I find that the conduct created the coercive impression of compiling a 
list of union supporters for which no good cause has been dem-onstrated.
24 Monfort of Colorado, 298 NLRB 73, 86 (1990). Accordingly, I find that Greeno™s notetaking, for which no 
explanation has been offered, violated Section 8(a)(1) of the 
Act. 
c. The unlawful remarks of
 Jimmy Fulks on April 30 
Paragraph 5B of the second consolidated amended complaint alleges that on April 30, Fulks 
told the employees attending the 
union meeting that he was closing the plant and firing everyone 

because the employees had engaged in union activities. The 
Respondent argues, and the eviden
ce shows, that Fulks did not 
expressly state that he was shu
tting down the facility because of 
the union meeting.
25 When one employee explained that they 
were holding a union meeting, Fulks testified ﬁI told them that I 
really didn™t care what they did. I was shutting the operation 
down.ﬂ Counsel for the General Counsel asserts that by 
ﬁ[t]elling employees that [he] did not care what they do and that 
he is closing the plant and to clock out while in the midst of a 
union organizing meeting is tant
amount to telling various em-
ployees that the plant is shut down because they attended the 
union meeting.ﬂ (GC Br. at p. 21.) 
In order to accurately assess the import of Fulks™ words, it is 
important to consider the circumstances and context in which 
they were made. The evidence shows that Fulks drove to the 
Chariot facility because Schoen told him by phone that the 
employees were holding a union 
meeting purportedly on Char-
iot™s property, that Mayhew declined to leave after being told 
he was trespassing, and that the 
police had been called. As he 
approached the Chariot parking lot, Fulks encountered the po-
 23 Respondent™s counsel argues that the General Counsel must prove 
what was written before a violation ca
n be found, but offers no case law 
in support of that position. I disagree and find that it is the conduct and 
not necessarily the content that controls whether a violation has oc-
curred. I also reject Respondent counse
l™s assertion that even if a viola-
tion occurred, it is too minor to warrant a remedy. 
24 In contrast, the evidence supports a reasonable inference that in-
formation recorded by Greeno was la
ter used by him to discriminate 
against the union supporters. Hours after taking the notes, Greeno ar-
ranged interviews with Vincini for 
almost everyone who did not attend 
the Union meeting. The next morning, he attended most of those inter-

views, gave guidance to Vincini during the hiring process (Tr. 742, 

950), and ultimately Mariah hired ev
eryone who was interviewed that 
day. In contrast, none of the empl
oyees who attended the union meeting 
was interviewed or hired by Mariah. 
25 Only one witness, Brent Housewor
th, testified that Fulks said, ﬁI 
don™t care what you do, I won™t tolerate a damn union, clock out and go 
home.ﬂ (Tr. 315.) For demeanor, and other reasons, I do not credit this 
portion of Houseworth™s testimony.  
 CHARIOT MARINE FABRICATORS 349lice officer leaving. He testified that ﬁI told him that I had been 
informed that Randy Mayhew was trespassing on Chariot prop-
erty and, I wanted him off our property. I introduced myself, I 
told him who I was. And I told him I wanted Mayhew off our 
property immediately. He told 
me he had to check to make sure, to see if he was trespa
ssing. I told him I knew he was 
trespassing. And he declined to do anything at that point.ﬂ (Tr. 
1419.) Notably, Fulks did not tell
 the police that the employees 
were trespassing or that he 
wanted them removed from the 
premises. Thus, the evidence shows that at that point Fulks was 
primarily concerned with
 Mayhew trespassing.  
By the time Fulks reached the Chariot parking lot, however, 
his attention shifted from Mayhew to the employees. The evi-
dence shows that instead of addressing Randy Mayhew, the 
alleged trespasser, Fulks direct
ed his comments solely to the 
Chariot employees attending th
e union meeting on their lunch 
break. Former Chariot employee, Marty Williams, credibly 
testified that when Fulks exited his car he said, ﬁI don™t know 
what you guys think you are doing, but you are not going to do 
that at this plant.ﬂ
26 (Tr. 59.) What the employees were doing 
was having a union meeting on their lunch hour. Fulks knew 
that because Schoen told him so on the phone minutes before. 
He also knew that because the union meeting was still in pro-
gress when he arrived, and 
because ﬁan employee made a 
statement, about us having a meeting,ﬂ to which Fulks replied, 
ﬁI told him I didn™t really care what they did. I was shutting 
down the operation.ﬂ (Tr. 1419.)  
In this context, and under thes
e circumstances, the evidence 
supports a reasonable inference that the union meeting was the 
focus of Fulks™ comment ﬁthat you are not going to do that at 
this plant,ﬂ even though he did 
not come right out and say it. 
When coupled with the announcement that the plant was shut-
ting down, and that everyone 
should clock out, I agree with 
counsel for the General Counsel 
that Fulks™ remarks were tan-
tamount to telling the employees that the plant was being 
closed because of the union mee
ting. Accordingly, I find that 

Fulks™ remarks tend to interfere with the employees™ Section 7 
rights in violation of Section 8(a)(1) of the Act.  
d. The employee handbook provisions 
Paragraphs 6A and C of the second consolidated amended 
complaint respectively allege, and the parties stipulated, that 
between November 2, 1996, through April 30, 1997, and from 
August 2, 1997, Chariot and Mariah respectively maintained 
employee handbooks which, under a section entitled ﬁEm-
ployee Relations,ﬂ contained th
e following identical provision: 
 [Respondent] is continually interested in providing the best 
possible pay, benefits, and work
ing conditions for the better-
ment of employees and [Respondent]. The ability and desire 

of [Respondent] to continue in 
this manner is dependent on 
the absence of outside intervention, and the restraints caused 
by collective representation. While [Respondent] recognizes 
the lawful rights of employees to be represented by a labor 
                                                          
 26 Fulks did not deny making this statem
ent. Rather, he stated that he 
could not remember ﬁall the statementsﬂ that he made while talking to 
the employees and testified as what 
he ﬁbasically told them.ﬂ (Tr. 
1418.) 
organization [Respondent] does not believe such representa-
tion is in the best interests of employees and [Respondent]. 
[Jt. Exhs. 1 & 2, p. 5, VIII.B.]  
 The parties further stipulated that Chariot, as well as Mariah 
provided the handbook to all employees. Counsel for the Gen-
eral Counsel asserts that the provision contains an implied 
threat of loss of wages, benefi
ts and working conditions if the 
employees attempt to organize. 
Section 8(a)(1) of the Act prohibits an employer from inter-
fering with, threatening, or coercing employees in the exercise 
of their Section 7 rights to support or oppose a labor organiza-
tion, or to engage in or refrain
 from engaging in concerted ac-
tivity. This prohibiti
on, however, is counter
balanced by Section 
8(c) of the Act which states: 
 Expressing any views, argument, or opinion, or the dissemi-
nation thereof, whether in written, printed, graphic, or visual 
form, shall not constitute or be evidence of an unfair labor 
practice under any of the provisions of this Act, if such ex-
pression contains no threat of reprisal or force or promise of 
benefit. 
 In NLRB v. Gissel Packing Co., 
395 U.S. 575 (1969), the Su-
preme Court established the gene
ral standard for evaluating the 
lawfulness of employer statem
ents concerning employees™ 
Section 7 activity. The Court effectively framed the analytical 
question as whether the employer™s statement constitutes an 
unlawful threat of retaliation in
 response to protected activity, 
or a lawful, fact-based predic
tion of economic consequences beyond the employer™s control. Id
. at 617Œ619. The Respondent™s written asserti
on that its ﬁability and de-
sireﬂ to continue paying the best possible pay, benefits, and 
working conditions ﬁis not couched in terms of what may hap-
pen ﬁifﬂ the employees seek collective representation. The 
statement is unaccompanied by any objective factual informa-
tion explaining why there would likely be a change as a result 
of unionization. See IPLL, Inc.
, 321 NLRB 463, 468 (1996). 
Further, the provision conveys th
e impression that its ability to 
continue paying the best possible pay, benefits, and working 
conditions is solely within its control. I therefore find that the 
written statement constitutes an implied threat of retaliatory 
conduct. The Respondent argues, however
, that no violation of the 
Act has occurred because the General Counsel has not proven 
that any employee actually read the provision. It relies on 
E & L Transport Co. v. NLRB, 
85 F.3d 1258 (7th Cir. 1996), 
where the court stated that an unlawful verbal statement made, 
but not heard by an employee, cannot give rise to an 8(a)(1) 
violation. I find that the Respondent™s reliance on 
E & L Trans-
port Co. is misplaced. 
A verbal statement made by a supervisor, if unheard, is eva-
nescent and therefore does not tend to interfere with an em-
ployee™s Section 7 rights. On the other hand, a written provi-
sion, contained in an employee
 handbook that was given to all employees, is an everlasting reference source and a perpetual 
reminder to the employee of the employer™s written statement. 
That is particularly true, wher
e, as here, the employee hand-
book was represented by the employer to be a memorialization 

of the terms, conditions, and st
andards of its personnel opera- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 350tions, and was distributed to the employees, who were encour-
aged by the employer to ﬁacquaint themselves fully with the 
content of the [handbook].ﬂ
27 Accordingly, I find that the maintenance of the above-
referenced rule violates Section 8(a)(1) of the Act.  
Paragraphs 6B and D of the second consolidated amended 
complaint also allege that, and the parties stipulated, that be-
tween November 2, 1996, through April 30, 1997, and from August 2, 1997, Chariot and Mariah respectively maintained 
employee handbooks which, under a section entitled ﬁEm-
ployee Relations,ﬂ contained the following identical provision 
prohibiting: 
 Wasting time, loitering or engaging in nonwork-related con-
versation on [Respondent] property during working hours.[Jt. 
Exhs. 1 & 2, p.45, D.1.] 
 The General Counsel argues that the provision is overly 
broad and presumptively invalid. 
I agree. The published rule on 
its face prohibits all conversation during working hours, that is, 
from the beginning to the end of workshifts, including periods 
of the employees™ own time. Because employees are presump-
tively privileged to solicit union support in nonworking areas 
on company property during their breaktimes, I find that the 
above-reference rule violates Section 8(a)(1) of the Act
. Our 

Way, Inc., 268 NLRB 394 (1983).  
2. The 8(a)(3) violations 
a. The single-employer issue 
Paragraphs 2E, F, and G of the second consolidated amended 
complaint, read in tandem with 
paragraphs 8AŒC, allege that 
between April 30 and June 19,1997, Chariot and Mariah were a 
single-integrated employer,
28 and that the closing of Chariot 
was a partial closing of the single employer, motivated by anti-
union animus, and intended to chill unionism at Mariah.  
In determining whether two no
minally separate employing 
entities are a single employer, the Board considers four factors: 
common ownership, common management, interrelations of 
operations, and common cont
rol of labor relations. 
Dow Chemical Co., 326 NLRB 288, 288
 (1998). No single factor is 
controlling and not all need 
be present. ﬁRather, single-
employer status depends on all 
the circumstances and is charac-
terized by the absence of the 
arm™s-length relationship found 
between unintegrated entities.ﬂ Id. [Citations omitted.] Apply-
ing this four-factor test to the facts of the case, the evidence shows the following. 
(1) Common ownership Mariah and Chariot are two closely held stock corporations. 
Fulks owns 89 percent or the vast majority of controlling stock 
of Mariah. He also owns 50 percent of Chariot™s stock, a sub-
chapter S corporation, which he helped start in 1994. The other 
50 percent of Chariot™s stock is owned by Schoen, a cofounder 
of the corporation. Evidence of
 common ownership is therefore 
present. 
                                                          
                                                           
27 See Jt. Exhs. 1 & 2, p.1. 
28 Counsel for the General Counsel alternatively argues that Chariot 
and Mariah were alter ego employers and that after Chariot closed, 
Mariah operated as a disguised continuation of Chariot. 
(2) Common management 
Fulks is Mariah™s president and treasurer, as well as a mem-
ber of its board of directors. The remaining corporate directors 
are his wife, Gerald Gene Fulks, his son, Rance Fulks, Mariah™s 
chief financial officer, Guy W. Coons, and Schoen,
29 who is 
also Mariah™s corporate counsel and registered agent. 
In addition, the evidence shows that Fulks was chairman of 
the board of directors and treasurer of Chariot.  Schoen was 
Chariot™s president, registered agent, and a member of Char-
iot™s board of directors. The other Chariot directors were their 
respective wives, Gerald Gene 
Fulks, and Bobbi S. Schoen, 
who was also Chariot™s corporate secretary.
30 Thus, the evi-
dence shows that control of both 
corporations rests with a small 
group comprised of many of the same people with Fulks and 

Schoen holding key management positions in both companies.  
The events at issue here also underscore that Fulks was ac-
tively involved in decision-making at both corporations. It was 
Fulks, not Schoen, who abruptly ordered Chariot to close down 
on April 30. He did so without
 any vote or discussion among 
Chariot™s board of directors. When asked why he did not seek 
board approval, Fulks testified, 
ﬁ[I]it was not necessary.ﬂ (Tr. 
810.) That statement, alone, s
upports a reasonable inference 

that Fulks exercised actual control over Chariot corporate deci-
sions. The evidence also discloses that after deciding to close Char-
iot, Fulks personally arranged for the bank to purchase Char-
iot™s equipment and then negotiated a lease-purchase agree-
ment, which allowed Mariah to 
acquire the same equipment, 
thereby avoiding any interruption of the stainless steel work in 
progress. Fulks also facilitated the transition of work to Mariah 
when he instantly hired Chario
t Plant Manager Harley Greeno 
as a Mariah supervisor and empowered him to oversee the 
stainless steel parts and alumin
um ladder work previously per-
formed by Chariot. Greeno immediately arranged interviews 
with Vincini, which resulted in the hiring several former Char-
iot employees, like, Eric Framberg, a leadperson in the Char-
iot™s stainless steel department, 
who went to work for Mariah 
the next day performing essentially the same duties he had 
performed for Chariot. Thus, the evidence supports a reason-
able inference that Fulks was 
actively involved in making key 
management decisions simultaneously for both Chariot and 
Mariah, and that an ﬁarm™s-length relationshipﬂ did not exist 
between these companies.  
(3) Centralized control of labor relations 
Indicia of centralized control 
of labor relations include the 
virtually identical manuals of 
personnel policies, procedures 
and operations, that were written by Fulks for Mariah and then 
modified by Schoen for Chariot and Mariah. The manuals con-
tain the same policies concerning employer rights, substance 
abuse, selection (hiring) and ex
amination, hours, meals and rest 
periods, compensation and payroll 
practices, benefit, leaves and 
holidays, etc. In addition, the evidence shows that Chariot™s 
 29 Schoen does not own stock in Mariah. 
30 The evidence shows that, Zella Ferlong, who was employed by 
Mariah as Fulks™ personal secretary, 
also served as Chariot™s assistant 
corporate secretary, and that in 
July 1997, Bobbi Schoen was replaced 
as Chariot™s secretary, 
by Fulks™ son, Rance. 
 CHARIOT MARINE FABRICATORS 351health benefits were
 centralized under Mariah for cost benefit 
reasons. Chariot employees were 
covered by Mariah™s health 
insurance plan and the cost incurred by Mariah was billed back 
to Chariot.
31 The evidence also reflects that an annual picnic 
and Christmas party was jointly attended by Mariah and Char-
iot employees.  
The evidence further shows that Fulks was actively involved 
in key labor relations decisions
. Schoen testified that he con-sulted Fulks on personal decisions, like hiring the two plant 
managers who preceded Harley Greeno (Tr. 1311), because he 
and Fulks ﬁhad a mutual owners
hip interest in the business.ﬂ 
The evidence also shows that at times Fulks effectively over-

shadowed Schoen, even though Schoen was president of Char-
iot. For example, on April 30, Fulks gave the orders for every-
one to go home and to shut the plant down, even though Schoen 
was present. Likewise with Mariah, Fulks told Greeno to in-
form the former Chariot employees that they could apply for 
work at Mariah and also instru
cted him to hire employees for 
the stainless steel operation. The evidence further shows that, 
after Chariot closed, Fulks likewise made arrangements for 
Mariah to hire Chariot™s production coordinator, Fran Brock. 
(Tr. 1083.) Thus, the evidence supports a reasonable inference 
that, at critical times, Jimmy Fulks and Jimmy Fulks alone, 
made critical labor relations 
decisions for both corporations 
indicating a common control of labor relations.
32 (4) Interrelations of operations 
The undisputed evidence establishes that Chariot and Mariah 
operated at a common situs at West Frankfort, Illinois.
33 The building contained approximately 
212,000 square feet of space 
of which Chariot occupied 80,000 square feet. Although the 
two operations were separated by a firewall, Chariot and 
Mariah shared the same parking lot, restrooms, breakroom, and 
timeclock.
34 The evidence also discloses that Chariot manufac-
tured trailers, mostly for Mariah. It was the exclusive source of 

stainless steel parts 
and aluminum fuel tanks for Mariah boats, which were made at Mariah™s main facility only 6 miles away. 
Because most of Chariot™s trailers were made to fit Mariah™s 
boat and because all of its stainless steel and aluminum parts 
were custom made for Mariah, the evidence supports a reason-
able inference that the two corporations had many of the same 
customers.  
                                                          
                                                           
31 Although Chariot and Mariah had separate commercial property, 
auto, and umbrella liability insuran
ce policies, the evidence discloses that they were purchased from the same insurance carrier and that 
Mariah was named as a coinsured, along with the bank, on Chariot™s 
commercial property insurance policy. (Tr. 23.) 
32 The Respondent nevertheless argue
s that day-to-day labor rela-
tions at both facilities were separate
ly controlled by Schoen at Chariot 
and Vincini at Mariah. The fact that
 day-to-day labor relations matters 
are handled at the local level is not controlling, 
Task Force Security & 

Investigations, 
323 NLRB 674, 677 (1997), particularly, where, as here, 
one corporate officer/owner can effectively dictate labor relations pol-
icy at both corporations. 
33 Mariah™s main plant was located approximately 6 miles away in 
Benton, Illinois. 
34 Fulks testified that Mariah had its own timeclock, but the credible 
evidence establishes otherwise. In addition, the evidence shows that the products of both 
corporations were often depict
ed in the same sales brochures
35 and that Mariah™s sales pers
onnel emphasized that Chariot 
stainless steel parts were part of Mariah™s integrated manufac-
turing process. Stephen E. Co
il, who in 1997 was Mariah™s 
director of sales and marketingŠnortheast region, testified that 
on a plant tour ﬁone of the things that we talk about on our 
boats isŠand about the company itself isŠhow we™re verti-
cally integrated. Probably, more so than any company in the 
industry. We build more components for our boats. So, that™s 
one of the selling pitches that we use in selling. We build our 
own aluminum fuel tanks. We build
 our own stainless steel rails 
and ladders.ﬂ (Tr. 1051, 1053.) He sp
ecifically stated that in the 
course of a sales presentation he would mention Chariot trailers and stainless steel parts because that was part of the vertical 

integration. (Tr. 1053.) 
The interrelationship of operations between Mariah and 
Chariot is best exemplified by the manner in which Mariah 
took over Chariot™s entire stainless steel and aluminum parts operation when Fulks closed Chariot. The day after Chariot 
closed, its equipment for manufac
turing stainless steel and alu-
minum parts was taken over by Ma
riah and eventually a lease-
purchase agreement was negotiated with the bank. The raw 
materials for manufacturing the 
stainless steel and aluminum 
parts, as well as the parts in progress were also taken over by 

Mariah.
36  The evidence also shows that half of Chariot™s work force 
followed the work, along with the equipment to Mariah. Ap-
proximately 20 Chariot employees, who did not attend the un-
ion meeting, were hired by Vi
ncini between May 1Œ3, and re-
turned to work at the Chariot facility under the supervision of 
Harley Greeno, Chariot™s former plant manager. The ease with 
which the overnight transfer was accomplished, particularly 
without any preplanning, supports a reasonable inference that 
the two companies were part of a highly integrated operation.  
Under all of these circumstances, I therefore find that Char-
iot and Mariah were a single employer. 
The General Counsel also argue
s, however, that Mariah was 
the alter ego of Chariot. While the criteria for determining alter 

ego status is similar to that used to determine single employer 
status, the Board also considers in determining alter ego status 
whether the two enterprises ha
ve the same business purpose 
and whether the alter ego was created in order to evade respon-

sibilities of the Act. Because the two corporations did not have 
the same overall business purpose
 (i.e., Chariot manufactured 
boat trailers and Mariah manufactured boats), I find that Mariah 

alternatively was not the alter ego of Chariot. 
 35 The Respondent argues, and the evidence shows, that Chariot paid 
for a portion of the brochure and that
 occasionally trailers manufactured 
by other companies were depicted 
with Mariah boats. However, that 
does not detract from the evidence th
at Chariot stainless steel parts 
were touted by Mariah as part of its integrated manufacturing process 
or that most Chariot trailers were custom made for Mariah boats. 
36 There is no evidence that Mariah 
paid Chariot for the raw materi-
als used to complete the stainless st
eel work in progress, which further 
underscores the absence of an arm™s-length relationship between the 
two corporations. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 352b. The unlawful partial closing 
(1) The analytical framework 
The complaint alleges, and the Gene
ral Counsel argues, that the Re-
spondent Chariot/Mariah partially cl
osed Chariot in order to stop the 
unionizing effort at Chariot and to chill any threat of unionism at 
Mariah™s nearby Benton facility. In the seminal case of 
Textile Workers 
v. Darlington Mfg. Co.
, 380 U.S. 263 (1965), the Supreme Court held 
that ﬁa partial closing is an unfai
r labor practice under Section 8(a)(3), 
if motivated by a purpose to chill 
unionism in any of the remaining 
plants of the single employer and if
 the employer may reasonably have 
foreseen that such closing will likely 
have the effect.ﬂ 380 U.S. at 275. 
The Court stated that the following elements are necessary in order to 
find an unfair labor practice: 
 If the persons exercising control over a plant being closed for 
anti-union reasons (1) have an interest in another business, 
whether or not affiliated with or
 engaged in the same line of 
commercial activity as the closed plant of sufficient substanti-

ality to give promise of thei
r reaping a benefit from the dis-
couragement of unionization in that business; (2) act to close 
their plant with the purpose of producing such a result; and (3) 
occupy a relationship to the other business which makes it re-
alistically foreseeable that its employees will fear that such 
business will also be closed down if they persist in organiza-
tional activities, we think that
 an unfair labor practice has 
been made out. 380 U.S. at 275Œ276.
  Because direct evidence of motivation and chilling effect is 
rarely available, proof of thes
e elements may be based on ﬁfair 
inferences arising from the totality of the evidence considered 
in light of the then-existing circumstances.ﬂ 
Darlington Mfg. Co., 165 NLRB 1074, 1983 (1967), on remand from Textile 
Workers v. Darlington Mfg. Co., supra. In determining whether 
or not the proscribed ﬁchillingﬂ motivation and its reasonably 
foreseeable effect can be fairly inferred from the totality of 
then-existing circumstances, the Board considers the presence 
or absence of several factor
s including, among other things: 
 contemporaneous union activity 
at the employer™s remaining 
facilities, geographic proximity 
of the employer™s facilities to 
the closed operation, the likelihood that employees will learn 
of the circumstances surround
ing the employer™s unlawful 
conduct through employee interchange or contact, and, of 
course, representations made by the employer officials and 
supervisors to other employees.  
 Bruce Duncan Co.,
 233 NLRB 1243 (1977). 
(2) Interest and relationship 
As to ﬁinterestﬂ and ﬁrelati
onship,ﬂ the Court and the Board 
have stated that a single-employer finding, like the one above, 
necessarily satisfies these elements. 
Darlington Mfg. Co.,
 380 
U.S. at 276; 165 NLRB at 1077. The evidence here establishes 
that the ﬁperson exercising control overﬂ Chariot and Mariah 
(i.e., Fulks), has a substantial interest and significant control 
over another business (i.e., Mari
ah) from which he would reap a benefit by discouraging unionization at Chariot. As shown 
above, in addition to being an officer, director, 50 percent 
shareholder, and active corporate decision maker at Chariot, 
Fulks is the president, treasurer, director, and majority share-
holder of Mariah. Not only does 
the evidence show the exis-
tence of power of control, but al
so the actual exercise of that 
power given Fulks™ involvement in events surrounding the 
closing of Chariot and the transition of work to Mariah. Thus, I 
find that interest and relationship 
elements have been satisfied.  
(3) Unlawful motivation and reasonably foreseeable  
chilling effect  
Ample evidence exists of the Respondent™s antiunion ani-
mus. To begin with, the implied threat of loss of wages, bene-fits, and working conditions contained in the Respondent™s 

employee handbook is evidence of
 antiunion animus.  Cf., 
Lampi LLC, 
327 NLRB 222 (1998); see also
 Gencorp. 294 NLRB 717 fn. 1, 730Œ731 (1989). Contempt for the Union is 
also reflected by Fulks™ words, when he precipitously closed 
Chariot on April 30. According to the unrebutted evidence, 
Fulks told the employees attending the union meeting on their 
lunch hour, ﬁI don™t know what you guys think you™re doing, 
but you™re not going to do that at this plant. I want you all to 
get up, go in and get out. This pl
ant is closed.ﬂ (Tr. 59.) The 
evidence supports a reasonable inference that Fulks was refer-
ring to the union meeting taking place on the sidewalk in front 
of the Chariot, which he disa
pproved of. His disapproval was 
further expressed by his conduct
 in precipitously closing the 
plant.  Further evidence of antiunion animus is reflected in the man-
ner of treatment received by employees attending the union meet-
ing compared to those who did not attend the meeting.  Everyone 
outside at the meeting was orde
red to clock out immediately 
without explanation and thereafter their personal belongings were 
searched as they exited. Everyone inside was asked to attend a 
meeting in the cafeteria where they were told that the plant was 
being closed purportedly for financial reasons. They then were 
allowed to leave without having their personal belongings 
searched. That evening, some, not all, of the employees who 
attended the Union meeting received a phone message from plant 
manager Greeno telling them that they could apply for a job at 
Mariah, but without telling them when they could apply and 

without any attempt to schedule an interview for them the follow-
ing morning. In contrast, Greeno arranged interviews for every-
one inside, except two employees, with Mariah Human Re-
sources Manager Vincini the next morning. The two inside em-
ployees, who were not interviewed, were wearing union buttons 
at the cafeteria meeting. No one who attended the union meeting 
was ever interviewed or hired by Mariah, while everyone on the 
inside who was interviewed was 
hired the day they were inter-
viewed. I find that this evidence of disparate treatment was moti-

vated by antiunion animus. 
Lastly, the timing of the closing establishes the Respondent™s 
antiunion animus. The undisputed evidence shows that had it 
not been for the union meeting, Fulks would not have closed 
the Chariot facility on April 30. On cross-examination by the 
Union™s counsel, Fulks was asked: 
 Q. My question is, sir, but
 for the union meeting which 
occurred on April 30, you had not [sic] plans to close the 
facility on April 30th? 
A. That is correct. 
  CHARIOT MARINE FABRICATORS 353 (Tr. 837.) Fulks™ admission, st
anding alone, establishes anti-
union animus.
37 In addition to the above, the credible evidence supports a 
reasonable inference that the closing was motivated by contem-
poraneous union activity at Mari
ah™s nearby Benton facility. 
The unrebutted evidence reflects
 that between FebruaryŒApril 
1997, the IUOE sought to organize Mariah™s employees. Orga-
nizing director, Rodney Hale testified that he met with Mariah 
employees in various cafes and bars in Benton. His testified 
was corroborated by fellow IUOE
 organizer Tom Reidelberger 
and by Mariah employee, Mary Nalley, who testified that she 

met with Hale and Reidelberger in late March 1997. According 

to Nalley, she agreed to help Hale organize a union at Mariah 
and signed a union authorization card. When Local 399 subse-
quently obtained a few more au
thorization cards from Mariah 
employees, it scheduled an organizing meeting at a local hotel 
in the early part of May.  
Also, on or about April 18, th
e IBEW Local 702 handbillled 
at Mariah as part of an overall effort to canvas support for a 
union organizing effort among th
e boat industry employers in 
the Benton-West Frankfort area. IBEW organizer Charles 
Hughart credibly testified that 
two members of their organizing 
committee passed out handbills at Mariah. His testimony essen-
tially was corroborated by former Mariah Regional Sales Man-
ager Kenneth Crews, who acknowledged that handbilling oc-
curred at Mariah sometime between January-April 30. (Tr. 
989.) Thus, the evidence establishes that on or about the same 
time that the Union was seeking to represent Chariot™s employ-
ees, two other unions were enga
ged in organizing activity at 
Mariah, and that the Respondent, through its regional sales 
manager, was aware of the contemporaneous union activity. 
Indeed, Fulks acknowledged that there was union activity in 
the Benton-West Frankfort area and that he anticipated organiz-
ing activity at Mariah. According to Mariah employee, Mary 
Nalley, Fulks told the employees that the unions were handbill-
ing and picketing the boating in
dustry employers in the area, 
and that he expected some handbilling at Mariah. (Tr. 331.) The 

evidence further reflects there was an expectation that Mayhew 
might picket Mariah after Chariot closed. On May 3, Schoen 
faxed Mayhew a letter warning him not to come on Mariah™s 
property or else he would be 
prosecuted for criminal trespass. 
(R. Exhs. 48(a)Œ(b).) Thus, in addition to animus toward the 
Union, the evidence supports a reasonable inference that the 
decision to close Chariot was motivated by a concern about 
contemporaneous union activity at, and all around, Mariah, as 
well as an expectation that the Union™s organizing activity 
would carryover from Chariot to Mariah.    
The likelihood that unionism at Chariot would spread to 
Mariah is evident from the fact that Mariah™s Benton facility 
was only 6 miles from the Chariot/Mariah facility in West 
Frankfort and, more importantly, that Chariot and Mariah were 
housed in the same building at West Frankfort. Even though the                                                           
 37 The admission also unequivocally establishes a violation of Sec. 
8(a)(3) of the Act under 
Wright Line, 
251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982),
 because Fulks admitted that had it not been for the union activity on April 30, 
he would not have closed the facility on that date. 
two operations were separated by
 a cinderblock firewall, the 
evidence establishes that the Mariah employees at West Frank-
fort interfaced with the Chariot employees everyday. They 
shared the same lunchroom, restrooms, parking lot, timeclock, 
nominal supplies, and often borrowed each others™ equipment. 
When Chariot was closed on April 30, half its work force be-came Mariah employees, who 
continued working along with 
the other Mariah employees at that facility until June 19, when 
everyone was relocated to the Benton facility. Thus, the evi-
dence supports a reasonable inference that if the Union wanted 
to parlay a successful organizing campaign at Chariot into an 
organizing campaign at Mariah, the West Frankfort facility was 
a likely place to start and that union activity would have likely 
spread to the Benton facility which was only 6 miles away. 
In addition, the space sharing arrangement at West Frankfort 
and the close geographic proximi
ty of Benton made it more 
likely than not that the Mariah™s employees would see, hear, 

and read about the Chariot plan
t closing as evidenced by the 
actual chain of events which immediately followed the plant 
closing. The undisputed evidence shows that when Fulks 
abruptly closed Chariot, word of the closing quickly spread 
throughout the building creating confusion among the other 
Chariot employees, who did not know whether to leave or stay. 
It is unrealistic to believe that the Mariah employees, who 
shared the same lunch facilities with the Chariot employees, 
were insulated from the commotion or would have likely been 
insulated from learning the 
circumstances surrounding the 
abrupt closing. Even if they did not learn of the circumstances 
surrounding the closing on April 30, the evidence supports a 
reasonable inference that they 
learned about it the very next 
day, when most of the Chariot employees who did not attend 

the union meeting, returned to the West Frankfort building as 
Mariah employees. Thus, the evidence supports a strong likeli-
hood that the Mariah employees 
at West Frankfort learned 
about the circumstances surrounding the closing through em-

ployee interchange or contact. 
Also, the media attention which the plant closing received in 
the small community of Benton-
West Frankfort makes it more 
likely, than not, that the Mariah employees located in Benton 
learned of the circumstances su
rrounding the plant closing. The 
evidence reveals that there was 
a substantial amount of local 
newspaper coverage immediatel
y following the plant closing 
and that both Fulks and Mayhew spoke to, and were quoted in, 
the press on numerous occasions about why Chariot was 
closed. (Tr. 811.) The news coverage therefore created a 
heightened awareness in the community, which included 
Mariah employees, that the clos
ing took place in the midst of a 
union organizing drive.  
The evidence also shows that the Mariah employees at the 
Benton facility learned about 
the circumstances surrounding the 
Chariot closing from Fulks himself. Purportedly in response to 
stories that he had closed Chariot because of the union activity, 
Fulks called a meeting of Mariah employees in early May, 
where he denied closing Chariot because of the union and told 
everyone that the plant was closed for financial reasons. (Tr. 
331.) In the same breath, however, Fulks told the employees 
that the Union might attempt to handbill at Mariah, because 
handbilling was occurring at other area boating industry em-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 354ployers. Fulks then assured the employees that there was no 
cause for alarm because he was going to hire a security force 
for the Benton facility. In the greater scheme of things, it was 
reasonably foreseeable that, by raising the issue and denying 
that Chariot was closed because of union activity, Fulks would 
bring attention to the circum
stances surrounding the closing and fuel speculation as to whet
her union activity was a factor.  
In addition, on the heels of Fulks™ remarks, Mariah™s human 
resources manager, John Vincini,
 embarked on a campaign to 
solicit employee support and donations for a newspaper adver-
tisement, that he helped draf
t, chastising Mayhew, denouncing 
the Union, and praising Fulks. A copy of the published adver-
tisement was subsequently circulated by Mariah supervisors for 
employees to sign in a show of support for Fulks. I find that it 
was foreseeable that the circulation and publication of the 
newspaper ad would prolong the discussion about why Chariot 
was closed, and underscore for Mariah™s employees the fact 

that management was opposed to the Union. 
Finally, the credible evidence shows that after Chariot was 
abruptly closed on April 30, employee interest in unionizing the 
boating industry employers in the Benton-West Frankfort area 
dissipated. Local 399 organizer, Rodney Hale, testified that his 
union held a meeting for Mariah
 employees at a local hotel 
during the first few days of Ma
y, but only a few employees 
attended. Those that did attend di
d not express any interest in 
joining Local 399, and one employee, who previously had 
signed a written authorization card, asked for it back. IBEW 
Local 702 organizer Charles Hugha
rt similarly testified that 
after his union handbilled Bombardia and Mariah in late April, 
it received phone calls from employees interested in joining the 
union. An organizational meeting on May 3 was attended by 
one Bombardia employee and 
a meeting on May 9 was at-
tended by three Mariah employees. After that, both Local 399 
and Local 702 discontinued their efforts to organize the boat 
manufacturers in the area.  
In light of the Respondent™s an
imus toward the Union, the 
timing of the closing, and the contemporaneous union activity 
at Mariah, I find that the Respondent precipitously closed Char-
iot to chill unionism at Mariah. I further find that because Char-
iot and Mariah occupied the same building, and shared com-
mon areas at West Frankfort, a
nd because of the size of the 
community and the close geogra
phic proximity of West Frank-
fort to Benton, the Mariah employ
ees would, and did, see, hear, 
and read about the circumstances surrounding the closing, and 
therefore the chilling effect was reasonably foreseeable.   
3. The Respondent™s defense 
The Respondent first argues th
at Fulks and Schoen decided to close Chariot for economic re
asons. The evidence shows that 
from its inception Chariot was not a profitable operation. 
Marvin Samples, who became Chariot™s controller in February 
1997, testified after he familiarized himself with Chariot™s fi-nancial statements, he realized that Chariot had been losing 

money for years and that it wo
uld continue losing money for 
the foreseeable future. Samples explained that Chariot was 

financially overextende
d and had difficulty paying its suppliers 
on a timely basis. A monthly an
alysis prepared by Samples 
disclosed that man-hours to produce trailers were exceeding 

estimates, thereby increasing the cost of production.  
The evidence also shows, howev
er, that even though Chariot 
had been losing money all along, 
the bank continued to extend 
credit to the Company and Chariot continued to purchase pro-

duction equipment, particularly
 stainless steel equipment.
38 The 
evidence also shows, and Samples conceded, that for the period 
JanuaryŒApril 1997, Chariot™s losses had begun to decrease and 
its financial position had improve
d, with the stainless steel 
operation actually making a profit (R. Exh. 40(a)-(e)) and the 
overall operation actually produc
ing ordinary income of ap-
proximately $90,000, rather than a net loss. (R. Exh. 62.) In 
fact, in early April, shortly be
fore the Union organizing drive 
began, the Company gave most of its employees a wage in-
crease, retroactive to March. Thus, the evidence discloses that 
while Chariot™s financial positio
n was not good, that was noth-
ing new, and that it was get
ting better, not worse, around the 
time facility closed. 
The Respondent further argues that Fulks and Schoen de-
cided to close Chariot on May 2 because there was no more 
work to do. Schoen testified that he and Fulks agreed on the 
May 2 date because ﬁJimmy had told me that there were no 
orders at Mariah, that Mariah 
didn™t have any need for Chariot 
products, stainless steel or aluminum. And there were no boats 
going to be built to put those products on, no trailers to 
build. . . . .ﬂ (Tr. 1327.) While Fulks stated that boat production 
was slow at Mariah from AprilŒJune, he also testified that 
ﬁ[t]here were areas of the stainless steel and aluminum that was 
running behind, lagging behind, ha
d not kept up, that we had 
things back-ordered, so to speak.ﬂ (Tr. 826.) According to 

Fulks, the stainless steel parts 
and aluminum fuel tanks were 
crucial to Mariah™s operation. As
 a result, 20 former Chariot 
employees (or almost half of Chariot™s work force), who did 
not attend the union meeting, 
were instantly offered employ-
ment with Mariah on May 1 in order to complete that work-in-

progress, which included the completion of trailers, even 

though many of them had never before worked in the stainless 
steel and alumin
um department.39 In addition, Renee Brock, a fo
rmer Chariot trailer production 
coordinator, testified that as of Friday, April 25, there were 45 
trailers on schedule, with 11 waiti
ng to be added, and 13 trailers 
that had to be developed. As 
of Tuesday, April 29, the number 
of trailers on schedule increased to 55, with 8 waiting to be 
scheduled, and 8 that had to be developed. The credible evi-
dence further shows that around this time, and for several 
weeks prior to, many Chariot employees were working 50Œ55 
                                                          
 38 Chariot™s monetary losses were 
not necessarily an incentive to 
close the facility. The ev
idence shows that as a subchapter S corpora-
tion, the losses passed directly through to the two principal sharehold-
ers, Fulks and Schoen, who were entitled to use the losses to offset 
personal income on their individual income tax returns. (R. Exhs. 60 & 
61.) 
39 For example, former Chariot employee, Paul Johnson, was a 
warehouseman at Chariot. Justin Isaacs, Bobby Isaacs, and Bennie 
Isaacs were truckdrivers who delivered
 trailers. Daniel Taylor worked 
in plant maintenance and Ronnie Riddle was a general laborer. Donald 
Morgan worked in trailer assembly, along with Larry Fouret Jr. (See 
GC Exhs. 42(a)Œ(t).) 
 CHARIOT MARINE FABRICATORS 355hours per week earning consider
able amounts of overtime. 
Thus, contrary to Schoen™s assertions that there was no need for 
stainless steel and aluminum parts at Mariah, and that the trailer 
work overall was slow, the evid
ence, including, but not limited 
to, Fulks™ testimony, shows that there was work to be done 
when Chariot closed on April 30. 
Next, the Respondent argues that 
it decided to close Chariot 
because its landlord would not extend the building lease beyond 
June 19 without a proposal to buy
 the building. The evidence 
shows that in mid-April 1997, Schoen was advised by Chariot™s 
new landlord that its lease woul
d not be extended beyond June 
19, unless Chariot was interested
 in making a proposal to buy 
the building. Schoen testified that
 he was not interested in pur-
chasing the building because it was in poor condition and be-
cause it would take several hundred thousands of dollars to 
make repairs. Schoen further testified that he did not tell the 
new owner that he was not intere
sted in purchasing the building 
because he did not want to foreclose the possibility of getting 

another lease extension. (Tr. 
1317.) According to Schoen, he 
realized on or about April 18, th
at it would not be possible to extend the lease, when the landlord™s representative, Fred 
Gruen, advised him that the purchase price of the building was 
1.35 million dollars. I find that at best Schoen™s testimony es-
tablishes that the Respondent had at least until June 19 before it 
would be forced to vacate the West Frankfort facility, if a lease 
extension could not be otherwise be
 obtained, or forced to close 
the Company, if it could not find another location. The evi-

dence stops short, however, of 
establishing that the landlord 
notified Schoen that premises had 
to be vacated by June 19 or 
that there were no other suitable locations available. 
The contradictory testimony of Fulks and Schoen concerning 
when they decided to close Chariot on May 2 raises additional 
doubts about the reasons proffered for closing the Company.  
Fulks testified that he and Sc
hoen decided that they would 
close Chariot on May 2 soon after Fred Gruen told Schoen that 
ﬁthe building price was 1.35 million dollars and that was 
roughly April 18th to 21st, somewh
ere in that range.ﬂ (Tr. 799, 
1321.) But Schoen testified that when Gruen told him the pur-
chase price, and he advised Fu
lks, they did not know exactly 
what to do nor did they know exactly when Chariot might 

close. (Tr. 1322Œ1323.) Schoen also testified that when he 
spoke to NLRB Field Examiner Christopher Roche, on April 
24, he did not tell him that Ch
ariot would close on May 2 be-
cause that decision had not yet been made. When asked by 
Respondent™s counsel ﬁ[d]id you 
specifically tell him that you 
were going to be shutting down on May 2?ﬂ Schoen responded, 
ﬁNo,ﬂ because ﬁI hadn™t filed, at that time, decided to shut 
down on May 2nd.ﬂ (Tr. 1324.)  
Moreover, contrary to Fulks, Schoen testified that the deci-
sion to close on May 2 was not made until April 26, 2 days 
after he spoke with Roche. On that date, Chariot™s attorney, Ed 
Noonan, purportedly told Schoen that Roche had betrayed a 
confidence by disclosing that Chariot was considering closing. 
When Schoen was asked by Res
pondent™s counsel if he dis-
cussed the alleged breach of confidence with Fulks, he stated: 
 A. I did. 
Q. About when would you have passed that along to 
Jimmy? 
A. Immediately after I learned of the breech [sic] from 
Mr. Noonan. Q.  And as a result followi
ng this information did you 
and Mr. Fulks? 
A. Yes, we did. 
Q. And what did you decide? 
A. That™s when we decided that we, the plant would be 
closed and production woul
d cease permanently on May 
2nd, 1997. 
 (Tr. 1327.)  Thus, contrary to 
what Fulks stated, Schoen testi-
fied that the decision to close Chariot was not made until April 

26, which was after he learned th
at the Union had filed an elec-
tion petition. 
Adding further doubt to the sequence of events concerning 
when the purported decision to close Chariot on May 2 was 

made is the evidence showing that Schoen never told the NLRB 
Field Examiner that Chariot would close on May 2, even 
though he knew that there would be no need for an election if he submitted an affidavit confirming that a decision had been 
made to close Chariot. According to Schoen, he told Roche on 
April 24 that ﬁwe were fixing to shut down Chariotﬂ (Tr. 1324), 
without mentioning a date, to which Roche replied that he 
would need an affidavit confirming that fact.
40 Although Schoen is a lawyer, who could ha
ve easily prepared a simple 
affidavit and faxed it to Roche on April 26, ending any specula-
tion as to when, if ever, Chariot was going to close, he failed to 
do so. Instead, on April 26, Schoen sent Roche the following 
letter, dated April 26, 1997, whic
h states, in pertinent part: 
 I then told you that because our young company had never 
been profitable; our losses have
 been substantial; and our 
lease which expires June 19, 199,7 is not renewable, our 

company was considering ceasing manufacturing operations 
and closing its production facility. I told you we were required 
to vacate the premises by June 19, 1997. You commented that 
the hearing was a fact-finding proceeding and was not adver-
sarial. You discussed the possibility of an affidavit regarding a 
decision to close; you said th
e decision to close which would 
obviate the need for an election would have to be more than 
ﬁwe™re thinking about it
.ﬂ [R. Exh. 50(a). Emphasis added.] 
 Not only does Schoen™s letter never mention the possibility of 
closing the plant on May 2, it do
es not state nor imply that a 
decision had been made to close Chariot. A plain reading of the 

letter reflects that at best 
Schoen and Fulks were only ﬁconsid-
eringﬂ closing Chariot, which 
contradicts Schoen™s testimony 
that he told Roche that they were ﬁfixing to shut down Char-
iot.ﬂ Thus, the evidence shows th
at at no time prior to closing 
Chariot did the Respondent advise the NLRB Regional Office 
that it definitely was closing the facility or that the closing 
would occur on May 2. 
                                                          
 40 If Fulks™ testimony that the 
decision to close Chariot on May 2 
was actually made on or about April 18 is to be credited, Schoen could 
have told, but inexplicably did not te
ll, Roche that the plant would close 
on May 2, thereby obviating the need for an election. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 356Nor did the Respondent advise the NLRB Regional Office 
that it purportedly had decided on
 April 26 to close the facility 
on May 2, after Chariot closed on April 30. On cross-
examination, counsel for the Ge
neral Counsel showed Schoen a 
copy of the Respondent™s initial
 response to the subject unfair 
labor practice charge, which was prepared by the Respondent™s 
attorney, Mr. Noonan. (Tr. 
1355Œ1359.) Schoen testified that 
although he reviewed sections of 
the response in draft form, he did not review the response in final form. Over the objection of 
Respondent™s counsel, Schoen was then asked: 
 Q. In the drafts that he sent you was there information 
that included the date that you intended the plant to close? 

That the plant was going to close on May 2nd? 
A. I honestly don™t recall ex
actly what I said at the 
time. 
 (Tr. 1357.) 
 Over more objections from Respondent™s counsel, counsel 
for the General Counsel then asked: 
 Q. Did you participate in a phone interview with a 
Board Agent? Regarding the closing of Chariot? 
A. Yes, I did. 
Q. And Mr. Noonan participate in that telephone con-
ference call? 
A. Yes. 
 (Tr. 1359.) 
 Q. During that phone interview did you advise the 
Board Agent that you had intended to close the plant on 
May 2nd? 
A. I don™t know. Without reading it or hearing it, that 
interview was over a forty-five minute to an hour period 
and I don™t remember it. 
 Having observed the witness™ de
meanor during this line of 
questioning, and having listened to him respond in detail to 
questions throughout his entire testimony, I find that his re-
sponses to these questions were disingenuous, evasive, and 
intended only to shield the truth. I further find that the evidence 
supports a reasonable inference 
that during the investigation 
immediately following the filing of the initial unfair labor prac-
tice, the Respondent did not ad
vise the NLRB Regional Office 
that a decision had been made to close Chariot on May 2, even 

though the Respondent had at least two opportunities to do so. 
Further, the evidence shows that not only did Fulks and 
Schoen fail to inform the NLRB Regional Office of their pur-

ported decision to close Chariot 
on May 2, they did not tell 
anyone else. They did not tell the Chariot™s board of directors 

or seek their approval. They did not tell Chariot™s chief finan-
cial officer. They did not tell any of the employees. With re-
spect to the employees, Schoen testified that he was concerned 
about productivity being hurt. (Tr. 1323.)
41 He explained that in 
the last week or so of April,
 there had been ﬁproblems with 
intentional act of, things that had to be intentional acts of sabo-
                                                          
                                                           
41 If work was as slow on April 26 as
 Schoen testified that it was, it 
is difficult to understand exactly how much productivity could be hurt 
in the few days remaining before the purported closing on May 2. 
tage.ﬂ (Tr. 1323.) Although Fran Brock, who also handled cus-
tomer complaints, testified that she received ﬁa lot more com-
plaintsﬂ in April, the evidence discloses that many of these 
problems were detected in late 
MarchŒearly April (R. Exhs. 26 
& 27), rather than at the end of April as testified by Schoen. 
Further, there is no evidence that any of these mistakes were 
intentional nor does the evidence
 disclose who was responsible for them. According to Brock, the final inspection of all trailers 
was done by Larry Fourez and Tommy Young, and that not-
withstanding the mistakes, at l
east Fourez was hired by Mariah 
immediately after the Chariot plant closed. And contrary to the 
impression that Schoen sought to foster, a more plausible ex-planation for the problems in workmanship is provided by the 
evidence showing that between FebruaryŒApril 1997, Chariot 
hired several new and inexperienced workers to replace em-
ployees who left, which coincided with the increase in com-

plaints. Thus, when viewed in its totality, the evidence reveals 
that there was little or no reason for Schoen not to have told the 
employees that a decision purportedly had been made to close 
the facility by the end of the week.  
What makes the Respondent™s story even less credible is the 
evidence showing that there was no plan for closing down the 
facility on May 2. When Fulks was asked what was going to 
happen on May 2 to the equipment,
 the materials, and the work 
that was in progress, he responded, ﬁwasn™t sure. I was going to 
try and get with the bank and work out something with the 
bank, or Chariot would have f
iled bankruptcy. It would have 
been one of the two options.ﬂ (Tr. 843.) The only thing that 
Fulks knew for sure was that he ﬁknew it would take us several weeks to completely close it 
down.ﬂ (Tr. 842.) Beyond that, he 
could not provide any specifics of how the shutdown was going 
to proceed. 
It is difficult to believe that a businessman, and an attorney, 
who personally invested well in excess of $150,000 each in a 
business, and who were personal guarantors on the bank loan 
for the equipment, would make 
a decision to close the facility 
in a few days without having completely and thoroughly con-
sidered the ramifications of the decision, without making a few 
phone calls to banks, suppliers, 
and customers, and without 
even advising their own board of 
directors, chief financial offi-
cer, and plant manager.  
I therefore find that, as Fulks admitted (Tr. 837), had it not 
been for the union meeting on April 30, Chariot would not have 
been closed on that date or on any other date in the approximate 
time period.42 While the evidence shows that Chariot had been 
losing money, that its lease quite
 possibly would not have been 
extended beyond June 19, and 
that it ultimately may have 
closed, the credible evidence does not show that a decision had 

been made to close the facilit
y on May 2 or June 19 or on any 
other date certain in the foreseeable future. At the very least, 

the evidence shows that while Chariot may have closed some-
time in the future, the Respondent
 accelerated the closing be-
cause of union activity and in order to chill the possibility of 
 42 I am also unpersuaded by the Resp
ondent™s assertions that the de-
cision to close Chariot on April 30, instead of May 2, because Schoen 
felt that his management authority 
had been undermined by Mayhew™s 
remarks outside the plant. 
 CHARIOT MARINE FABRICATORS 357unionism at Mariah. Accordingly, I find that the Respondent 
Chariot/Mariah, a single employer, closed its Chariot facility 
for the purpose of chilling unionism at Mariah in violation of 
Section 8(a)(3) and (1) of the Act. 
4. The refusal to consider/hire the 13 discriminatees 
Having found that the Respondent Chariot/Mariah unlaw-
fully closed the Chariot facility in order to chill unionism at 
Mariah, it is unnecessary for me to decide whether the Respon-
dent unlawfully refused to consid
er and/or hire the 13 alleged 
discriminatees on an individual basis because the remedy, if a 
violation was found, would be commensurate with the rein-
statement and backpay remedy set forth below. 
CONCLUSIONS OF LAW 
1. The Respondent, Chariot Marine Fabricators & Industrial 
Corp. is an employer within the 
meaning of Section 2(2) of the Act and is engaged in commerce 
within the meaning of Section 
2(6) and (7) of the Act. 
2. The Respondent, Mariah Boat
s, Inc., is an employer 
within the meaning of Section 2(2)
 of the Act and is engaged in 
commerce within the meaning of Section 2(6) and (7) of the 
Act. 
3. The above-referenced Respondents are a single employer. 
4. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
5. The Respondent, Chariot/Mar
iah, a single employer, vio-
lated Section 8(a)(1) of the Act by engaging in the following 
conduct: (a) Unlawfully creating the impression of surveillance by 
taking notes of employees engaged in union activities. 
(b) Unlawfully telling employ
ees attending a union meeting 
that the Chariot plant was being closed because they were en-
gaged in union activity. 
(c) Promulgating, disseminating, and maintaining an em-
ployee handbook that contains 
a provision that implicitly threatens retaliatory conduct if
 the employees seek union repre-
sentation. 
(d) Promulgating, disseminating, and maintaining an em-
ployee handbook that contains provision that discourages, re-

strains, and interferes with employ
ees™ rights to organize and/or 
support a union.  
6. The Respondent, Chariot/Mar
iah, a single employer, vio-
lated Section 8(a)(3) of the Act by closing Chariot in order to 

discourage membership in, sympathy for, and activities on 
behalf of a union at Mariah. 
7. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  
In most circumstances, where an employer has unlawfully 
closed a plant and, in some instances, transferred its operations, 

thereby discharging employees for discriminatory reasons, the 
Board™s usual remedy is to require the employer to restore the 
operation in question and to reinstate all discriminatorily termi-
nated employees, unless the employ
er can show that restoration 
of the status quo ante would be unduly burdensome.
43 See Lear 
Siegler, Inc., 
295 NLRB 857, 861 (1989), and cases cited therein.
44 However, where a reopening remedy would likely be 
unduly burdensome and is unnecessary to effectuate the poli-
cies of the Act, the Board has found that the employer™s unlaw-
ful conduct will be su
fficiently remedied by a full make-whole 
order covering the employees of the closed facility. 
See La 
Conexion Familiar & Sprint Corp.,
 322 NLRB 774, 781 (1996); Purolator Armored, Inc., 
268 NLRB 1268, 1269 
(1984), enfd. 764 F.2d 1423 (11th Cir. 1985). In the circum-
stances of this case, I find that an order requiring the Respon-
dent, a single employer, to reopen its Chariot Marine plant 
would be unduly burdensome and therefore not appropriate. 
The evidence shows that Chariot had two main components: an 
unprofitable trailer operation and a profitable stainless steel and 
aluminum fuel tank operation. When the Respondent closed 
Chariot on April 30, it discontinued the trailer operation, i.e., 
the unprofitable part, and continued the stainless steel opera-
tion, i.e., the profitable part, in the same manner with the same 
jobs using the same equipment. 
Eventually, the stainless steel 
operation was transferred to the Ma
riah facility in Benton, Illi-
nois (6 miles away), where the 
operation continued to exist at 
the time of hearing. In view of Chariot™s financial condition at 
the time of its closure, requiring the reopening of that facility, 2 
years later, while not threatening the economic survival of 
Mariah, in all likelihood would require Mariah to endure an 
indefinite period of offsetting Chariot™s overall losses with 
profits from the stainless steel op
eration or possibly boat sales 
revenues. See, La Conexion Familiar & Sprint Corp., 
322 
NLRB at 780Œ781. In addition, and because Chariot occupied 
leased premises, it would be re
quired to find and lease new 
premises, which might prove di
fficult in a small community 
like Benton-West Frankfort.  Accordingly, I conclude that, 
instead of requiring the Respondent to reopen the Chariot facil-

ity, the Respondent™s unfair labor practice will be sufficiently 

remedied by the full make-whole order below.
45  Because the Respondent unlawfull
y closed its Chariot plant 
in West Frankfort , Illinois, in order to chill unionism at its 
Mariah facility in Benton, Illinois, thereby terminating all of the 
Chariot production and maintenance employees and truck driv-
ers on April 30, 1997, it shall offer reinstatement at its existing 
Mariah facility in Benton, Illinois, to all these employees, in-
cluding, but not limited to, Steven D. Danner, Brent D. House-
worth, Ronald W. Cochran, David Wayne Frost, Phillip L. 
Calandro, Michael T. Borga, Ronn
ie D. Rice, Nicholas E. Rey-
nolds, Terry L. Simms, Gary Si
mms, Brad Rohach, Arthur R. 
Morris, and Marty E. Williams, to their former positions
46 or, if 
                                                          
 43 Neither counsel for the General Counsel or the Charging Parties 
have requested a reopening remedy in this case. On the other hand, 
Respondent has not argued that a 
reopening would be unduly burden-
some. 
44 But see also, NLRB v. Special Mine Services,
 11 F.3d 88 (7th Cir. 
1993). 
45 See, 
Southeastern Envelope Co.,
 206 NLRB 933, 951Œ955 (1973); 
see also, Cub Branch Mining
, 300 NLRB 57, 62 (1990). 
46 This aspect of the remedy is appropriate in light of the undisputed 
evidence showing that after closing Chariot on April 30, Mariah con-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 358such positions no longer exist, to
 substantially 
equivalent posi-tions, without prejudice to their 
seniority or other rights and 
privileges previously enjoyed; and in the event of the unavail-
ability of jobs sufficient to permit the immediate reinstatement 
of all such employees, the Re
spondent shall place those for 
whom jobs are not now available 
on a preferential hiring list for 
any future vacancies which may 
occur in substantially equiva-
lent positions at the existing Mariah facility in Benton, Illinois. 
In order to remedy the losses that these employees may have 
suffered as result of the Respondent™s unlawful conduct, I rec-
ommend that the Respondent be 
ordered to make whole all 
production and maintenance employees and truckdrivers, in-

cluding, but not limited to, Steven D. Danner, Brent D. House-
worth, Ronald W. Cochran, David Wayne Frost, Phillip L. 
Calandro, Michael T. Borga, Ronn
ie D. Rice, Nicholas E. Rey-
nolds, Terry L. Simms, Gary Si
mms, Brad Rohach, Arthur R. 
Morris, and Marty E. Williams
, for any loss of earnings and 
other benefits suffered by them 
as a result of the Respondent™s 
unlawful conduct from the date of April 30, 1997, to the date 
the Respondent makes an offer of
 reinstatement, less any in-
terim earnings, computed in accordance with the Board™s usual 

formula set forth in F. W. Woolworth Co., 
90 NLRB 289 
(1950), with interest as computed
 in the manner set forth in 
New Horizons for the Retarded, 
 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
47 ORDER The Respondent, Chariot Marine Fabricators & Industrial 
Corp., West Frankfort, Illinois, and Mariah Boats, Inc., Benton, 
Illinois, a Single Employer, its officers, agents, successors, and 
assigns, shall 
1. Cease and desist from 
(a) Unlawfully creating the impression of surveillance by 
taking notes of employees engaged in union activities. 
(b) Unlawfully telling employ
ees attending a union meeting 
that the Chariot plant was being closed because they are en-
gaged in union activity. 
(c) Promulgating, disseminating, and maintaining an em-
ployee handbook containing a provision that implicitly threat-
                                                                                            
 tinued the stainless steel and aluminum fuel tank operation; immedi-
ately hired 20 former Chariot empl
oyees, who did not attend the union 
meeting; assigned them to their fo
rmer stainless steel positions; or 
assigned them to other stainless steel positions, even though they had 
no prior stainless steel experience (e.g., Gregory Ramsey, Jeremy Grif-
fith, Ronnie Riddle, Donald Morgan, David Batts, Larry Fourez, Gary 
Herron and Robert Hearns); or as
signed them to their former non-
stainless steel positions (e.g., Justin, Bobby, and Bennie Isaacs as driv-
ers, and Daniel Taylor as maintenance); or in the case of Randy Mur-
phy, assigned him to an entirely differ
ent job outside of stainless steel. 
See GC Exhs. 42 and 45. The undisput
ed evidence also shows that all 
of these employees were paid a starting wage equal to what they were 

paid at Chariot, even th
ough in some cases it was higher that the regular 
Mariah wage (Tr. 950). 
47 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
ens retaliatory conduct if the em
ployees seek union representa-
tion. (d) Promulgating, disseminating, and maintaining an em-
ployee handbook containing a provision that discourages, re-
trains, and interferes with employ
ees™ rights to organize and/or 
support a union. 
(e) Closing the Chariot facility for the purpose of discourag-
ing membership in, sympathy fo
r, and activities on behalf of 
the Southern Illinois Laborers District Council, affiliated with 
Laborers™ International Union of North American, AFLŒCIO, 
or any other labor organization. 
(f) In any like or related manner 
interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Offer reinstatement at its existing Mariah facility in Ben-
ton, Illinois, to all former Chariot production and maintenance 
employees and truck drivers, in
cluding, but not limited to, Ste-ven D. Danner, Brent D. Houseworth, Ronald W. Cochran, 
David Wayne Frost, Phillip L. Calandro, Michael T. Borga, 
Ronnie D. Rice, Nicholas E. Reynolds, Terry L. Simms, Gary 
Simms, Brad Rohach, Arthur 
R. Morris, and Marty E. Wil-
liams, to their former positions 
or, if such positions no longer 
exist, to substantially equivale
nt positions, without prejudice to 
their seniority or other rights and privileges previously enjoyed; 
and in the event of the unavailability of jobs sufficient to permit 
the immediate reinstatement of all such employees, the Re-
spondent shall place those for whom jobs are not now available 
on a preferential hiring list for any future vacancies which may 
occur in substantially equivale
nt positions at the existing 
Mariah facility in Benton, Illinois.  
(b) Make whole all former Chariot production and mainte-nance employees and truckdrivers,
 including, but not limited to, 
Steven D. Danner, Brent D. Houseworth, Ronald W. Cochran, 
David Wayne Frost, Phillip L. Calandro, Michael T. Borga, 

Ronnie D. Rice, Nicholas E. Reynolds, Terry L. Simms, Gary 
Simms, Brad Rohach, Arthur 
R. Morris, and Marty E. Wil-
liams, for any loss of earnings and other benefits suffered by 
them as a result of the Respondent™s unlawful conduct from the 
date of April 30, 1997, to the date the Respondent makes an 
offer of reinstatement, less any interim earnings, computed in 
accordance with the Board™s usual formula set forth in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), with interest as com-

puted in the manner set forth in 
New Horizons for the Retarded, 
 283 NLRB 1173 (1987). 
(c) Within 14 days from the date of this Order, rescind the 
policy which appears on page 5, VIII.B of Chariot™s Manual of 
Personnel Policies, Procedures a
nd Operations and maintained 
since November 2, 1996, discour
aging collective representation 
and implying that the employees will lose wages, terms, and 
conditions of employment if th
ey seek union representation. 
(d) Within 14 days from the date of this Order, rescind the 
policy which appears on page 45, D.1 of Chariot™s Manual of 
Personnel Policies, Procedures a
nd Operations and maintained 
since November 2, 1996, prohibiting all conversation, including 
conversation about unionization,
 on company property during 
working hours.  CHARIOT MARINE FABRICATORS 359(e) Within 14 days from the date of this Order, rescind the 
policy which appears on page 5, VIII.B of Mariah™s Manual of 
Personnel Policies, Procedures a
nd Operations and maintained 
since August 2, 1997, discouraging collective representation 
and implying that the employees will lose wages, terms, and 
conditions of employment if th
ey seek union representation. 
(f) Within 14 days from the date of this Order, rescind the 
policy which appears on page 45, D.1 of Mariah™s Manual of 
Personnel Policies, Procedures a
nd Operations and maintained 
since August 2, 1997, prohibiting all conversation, including 
conversation about unionization,
 on company property during 
working hours.  (g) Preserve and, within 14 days of a request, provide at the 
office designated by the Board or its agents, a copy of all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under the 
terms of this Order, and if requested, the originals of such re-
cords shall be provided to the Board or its agents in the same 
manner. (h) Within 14 days after service by the Region, post at its fa-
cility in Benton, Illinois, copies of the attached notice marked 
ﬁAppendix.ﬂ48 Copies of the notice, on forms provided by the 
                                                          
                                                           
48 If this Order is enforced by a Judgment of the United States court 
of appeals, the words in the notice ﬁPosted by Order of the National 
Labor Relations Board™™ shall read ﬁPosted Pursuant to a Judgment of 
the United States Court of Appeals Enforcing an Order of the National 
Labor Relations Board.™™ 
Regional Director for Region 14, 
after being signed by the Re-
spondent's authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since November 2, 1996. 
(i) Within 14 days after service by the Region, mail a copy of 
the attached notice marked ﬁAppendixﬂ
49 to all productions and 
maintenance employees and truc
k drivers who were employed 
by the Respondent Chariot Marine Fabricators & Industrial 
Corp. at its West Frankfort, Illinois, facility at any time from 
the onset of the unfair labor practices on November 2, 1996, 
found in this case until the completion of these employees™ 
work at that jobsite on April 30, 1997. The notice shall be 
mailed to the last known address of
 each of the employees after 
being signed by the Respondent™s
 authorized representative.  
(j) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  49 See fn. 48, above. 
 